Exhibit 10.20
 
_________________________________________________
 


 


 
LOAN AGREEMENT
 


 
Dated as of June 8, 2015
 
 
Between
 
 
88 HAMILTON AVENUE ASSOCIATES, LLC,
as Borrower
 
 
And
 
 
NATIXIS REAL ESTATE CAPITAL LLC,
as Lender
 


 
 
_________________________________________________


 
88 Hamilton - Stamford


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
           
1.1
Terms and Definitions
1
 
 
1.1.1
Key Terms and Definitions
1
 
 
1.1.2 
Additional Terms and Definitions
1
 
1.2
Index of Other Definitions
11
 
1.3
Principles of Construction
11
     
2.
GENERAL LOAN TERMS
11
           
2.1
The Loan
11
 
2.2
Interest; Monthly Payments
11
 
 
2.2.1
Generally
11
 
 
2.2.2
Default Rate
12
 
 
2.2.3
Taxes
12
 
 
2.2.4
Requirements of Law
12
 
2.3
Loan Repayment and Defeasance
13
 
 
2.3.1
Repayment
13
 
 
2.3.2
Mandatory Prepayments
13
 
 
2.3.3
Voluntary Defeasance of the Note
14
 
 
2.3.4
Permitted Prepayment
15
 
2.4
Release of Property
16
 
 
2.4.1
Release on Defeasance
16
 
 
2.4.2
Release on Payment in Full
16
 
2.5
 Payments and Computations
16
 
 
2.5.1
Making of Payments
16
 
 
2.5.2
Computations
16
 
 
2.5.3
Late Payment Charge
16
     
3.
CASH MANAGEMENT AND RESERVES
16
           
3.1
Cash Management Arrangements
16
 
3.2
Required Repairs
17
 
 
3.2.1
Completion of Required Repairs
17
 
 
3.2.2
Required Repairs Reserves
17
 
3.3
Taxes and Insurance
17
 
3.4
Capital Expense Reserves
18
 
3.5
Rollover Reserves
18
 
3.6
Operating Expense Subaccount
19
 
3.7
Casualty/Condemnation Subaccount
19
 
3.8
Security Deposits
20
 
3.9
Grant of Security Interest; Application of Funds
20
 
3.10
Property Cash Flow Allocation
20
 
3.11
Cash Collateral Reserve
21
 
3.12
Major Tenant Reserve
21
 
3.13
Major Tenant Renewal Reserve
21
 
3.14
Environmental Reserve
21
     

 
i
88 Hamilton - Stamford


--------------------------------------------------------------------------------

4.
REPRESENTATIONS AND WARRANTIES
22
           
4.1
Organization; Special Purpose
22
 
4.2
Proceedings; Enforceability
22
 
4.3
No Conflicts
22
 
4.4
Litigation
22
 
4.5
Agreements
23
 
4.6
Title
23
 
4.7
No Bankruptcy Filing
23
 
4.8
Full and Accurate Disclosure
23
 
4.9
No Plan Assets
24
 
4.10
Compliance
24
 
4.11
Contracts
24
 
4.12
Federal Reserve Regulations; Investment Company Act
24
 
4.13
Utilities and Public Access
24
 
4.14
Physical Condition
25
 
4.15
Leases
25
 
4.16
Fraudulent Transfer
25
 
4.17
Ownership of Borrower
26
 
4.18
Management Agreement
26
 
4.19
Hazardous Substances
26
 
4.20
Principal Place of Business
26
 
4.21
Other Debt
26
 
4.22
Embargoed Person
27
 
4.23
Anti-Money Laundering
27
     
5.
COVENANTS
27
           
5.1
Existence
27
 
5.2
Taxes
27
 
5.3
Repairs; Maintenance and Compliance; Alterations
28
 
 
5.3.1
Repairs; Maintenance and Compliance
28
 
 
5.3.2
Alterations
28
 
5.4
Performance of Other Agreements
28
 
5.5
Cooperate in Legal Proceedings
28
 
5.6
Further Assurances
29
 
5.7
Environmental Matters
29
 
 
5.7.1 
Hazardous Substances
29
 
 
5.7.2 
Environmental Monitoring
29
 
5.8
Title to the Property; Liens
30
 
5.9
Leases
31
 
 
5.9.1 
Generally
31
 
 
5.9.2
Material Leases
31
 
 
5.9.3 
Minor Leases
31
 
 
5.9.4 
Additional Covenants with respect to Leases
32
 
5.10
Estoppel Statement
32
 
5.11
Property Management
32
 
 
5.11.1 
Management Agreement
32
 
 
5.11.2 
Termination of Manager
33
 
5.12
Special Purpose Entity
33
 
5.13
Assumption in Non-Consolidation Opinion
33

 
ii
88 Hamilton - Stamford


--------------------------------------------------------------------------------

 
5.14
Change In Business or Operation of Property
33
 
5.15
Certain Prohibited Actions
33
 
5.16
Prohibited Transfers
34
 
5.17
Expenses
35
 
5.18
Indemnity
36
 
5.19
Embargoed Person
37
 
5.20
Anti-Money Laundering
38
 
5.21
ERISA
38
     
6.
NOTICES AND REPORTING
38
           
6.1
Notices
38
 
6.2
Borrower Notices and Deliveries
39
 
6.3
Financial Reporting
39
 
 
6.3.1
Bookkeeping
39
 
 
6.3.2
Annual Reports
39
 
 
6.3.3
 Monthly/Quarterly Reports
39
 
 
6.3.4 
Other Reports
40
 
 
6.3.5 
Annual Budget
40
 
 
6.3.6 
Breach
40
     
7.
INSURANCE; CASUALTY; AND CONDEMNATION
41
           
7.1
Insurance
41
 
 
7.1.1 
Coverage
41
 
 
7.1.2 
Policies
42
 
7.2
Casualty
43
 
 
7.2.1 
Notice; Restoration
43
 
 
7.2.2 
Settlement of Proceeds
43
 
7.3
Condemnation
44
 
 
7.3.1 
Notice; Restoration
44
 
 
7.3.2 
Collection of Award
44
 
7.4
Application of Proceeds or Award
44
 
 
7.4.1 
Application to Restoration
44
 
 
7.4.2 
Application to Debt
44
 
 
7.4.3 
Procedure for Application to Restoration
45
 
 
7.4.4 
Prepayment upon Partial Condemnation
45
     
8.
DEFAULTS
46
           
8.1
Events of Default
46
 
8.2
Remedies
47
 
 
8.2.1 
Acceleration
47
 
 
8.2.2 
Remedies Cumulative
47
 
 
8.2.3 
Severance
48
 
 
8.2.4 
Delay
48
 
 
8.2.5 
Lender’s Right to Perform
48
     
9.
SECONDARY MARKET PROVISIONS
48
           
9.1
Transfer of Loan
48

 
iii
88 Hamilton - Stamford


--------------------------------------------------------------------------------

 
9.2
Use of Information
51
 
9.3
Borrower Indemnity
52
 
9.4
Restructuring of Loan
53
     
10.
MISCELLANEOUS
54
         
10.1
Exculpation
54
 
10.2
Brokers and Financial Advisors
56
 
10.3
Retention of Servicer
56
 
10.4
Survival
56
 
10.5
Lender’s Discretion
56
 
10.6
Governing Law
56
 
10.7
Modification, Waiver in Writing
57
 
10.8
Trial by Jury
58
 
10.9
Headings/Exhibits
58
 
10.10
Severability
58
 
10.11
Preferences
58
 
10.12
Waiver of Notice
58
 
10.13
Remedies of Borrower
58
 
10.14
Prior Agreements
59
 
10.15
Offsets, Counterclaims and Defenses
59
 
10.16
Publicity
59
 
10.17
No Usury
59
 
10.18
Conflict; Construction of Documents
59
 
10.19
No Third Party Beneficiaries
60
 
10.20
Yield Maintenance Premium
60
 
10.21
Assignment
60
 
10.22
Counterparts
60

 
Schedule 1  – Index of Other Definitions
Schedule 2  – Required Repairs
Schedule 3  – Organization of Borrower
Schedule 4  – Definition of Special Purpose Entity


Exhibit  –   Environmental Memorandum

iv
88 Hamilton - Stamford


--------------------------------------------------------------------------------


LOAN AGREEMENT
 
This LOAN AGREEMENT (as the same may be modified, supplemented, amended or
otherwise changed, this “Agreement”), is made as of June 8, 2015, by and between
88 HAMILTON AVENUE ASSOCIATES, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Borrower”), and NATIXIS
REAL ESTATE CAPITAL LLC, a Delaware limited liability company, (together with
its successors and assigns, “Lender”).
 
1.   DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
1.1          Terms and Definitions. The following terms have the meanings set
forth below:
 
1.1.1      Key Terms and Definitions.
 
Amortization Schedule: 360 months.
 
Borrower Representative: initially none.
 
Deposit Bank: PNC Bank, National Association, or such other bank or depository
selected by Lender in its discretion.
 
Guarantor: John J. DiMenna, Jr.
 
Interest Rate: a rate of interest equal to 4.50% per annum.
 
Key Principals: John J. DiMenna, Jr.
 
Manager: Seaboard Property Management, Inc., a Connecticut corporation, or any
successor, assignee or replacement manager appointed by Borrower in accordance
with Section 5.11 hereof.
 
Monthly Debt Service Payment Amount: Interest only for the first thirty-six (36)
Payment Dates and $116,537.62 thereafter.
 
Principal: original principal amount of $23,000,000.00.
 
Property: the parcel of real property and Improvements thereon owned by Borrower
and encumbered by the Security Instrument; together with all rights pertaining
to such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Security Instrument.
The Property is located in Stamford, Connecticut.
 
Start–up Date: the earlier of (a) the fourth anniversary date hereof and (b) two
(2) years from the “start–up day” (within the meaning of Section 860G(a)(9) of
the Code) of the REMIC Trust.
 
Stated Maturity Date: July 5, 2025.
 
1.1.2      Additional Terms and Definitions.
 
Acceptable Tenant Estoppel: an estoppel received by Lender from a Tenant
confirming (i) that such Tenant has commenced payment of full unabated Rent
under its Lease, (ii) that no landlord obligations then due remain unfulfilled
under such Lease (including confirmation that Tenant has
 


 
88 Hamilton - Stamford


--------------------------------------------------------------------------------

received all improvement allowances to which Tenant is entitled under the
Lease), (iii) that such Tenant has taken possession of its demised space, is
open for business, (iv) no default exists under such Lease.
 
Affiliate: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.
 
Americares: Americares Foundation, Inc., a Tenant.
 
Americares Lease: that certain Lease Agreement, dated December 20, 2002 by and
between Americares Foundation, Inc., a Connecticut corporation, as tenant, and
Poplar Pointe Partners Ltd I, a Georgia limited partnership (as
predecessor-in-interest to Borrower), as landlord, as amended by that certain
First Amendment to Lease Agreement, dated as of October 29, 2005, and as further
amended by that certain Second Amendment to Lease Agreement dated March 31,
2007, as further amended by that Third Amendment to Lease Agreement dated May
29, 2007 and as further amended by that Fourth Amendment to Lease Agreement
dated September 2, 2008.
 
Americares Renewal Trigger Event: the earlier of (i) eighteen (18) months prior
to the expiration of the Americares Lease or (ii) the termination option date of
Americares under the Americares Lease unless prior to such date, Americares
shall have renewed its Lease and no tenant improvement, leasing commissions,
free rent or other concessions are required of Borrower as landlord pursuant to
such renewal or Borrower has deposited amounts with Lender satisfactory to cover
such expenses and/or free rent.
 
Americares Renewal Trigger Cure Event: the receipt of either (i) an Acceptable
Tenant Estoppel from the Americares if the Americares has renewed its Lease or
executed a new Major Tenant Lease for the same demised space or (ii) receipt of
an Acceptable Tenant Estoppel from replacement Tenant(s) for the entire
Americares Lease demised space.
 
Americares Trigger Cure Event: shall mean with (i) with respect to a “go dark”
event, Americas resumes operations at the Property (ii) with respect to a
Bankruptcy Action, Americares has affirmed and assumed its Lease in such
Bankruptcy Action, (iii) with respect to the first material or monetary Lease
default only, such material or monetary Lease default is cured and no other
material or monetary default has occurred under the Lease, or (iv) with respect
to any of the foregoing, all of the demised space has been re-tenanted pursuant
to one or more Acceptable Replacement Leases and the Tenants thereunder have
delivered Acceptable Tenant Estoppels.
 
Americares Trigger Event: Americares (i) “goes dark” or (ii) is the subject of a
Bankruptcy Action or (iii) is in material or monetary default under the
Americares Lease.
 
Approved Capital Expenses: Capital Expenses incurred by Borrower, provided that
during a Cash Management Period, such Capital Expenses shall either be (i)
included in the approved Capital Budget for the current calendar month or (ii)
approved by Lender.
 
Approved Leasing Expenses: actual out–of–pocket expenses incurred by Borrower
and payable to third parties that are not Affiliates of Borrower or Guarantor in
leasing space at the Property pursuant to Leases entered into in accordance with
the Loan Documents, including brokerage commissions and Tenant improvements,
which expenses (i) are (A) specifically approved by Lender in connection with
approving the applicable Lease, (B) incurred in the ordinary course of business
and on market terms and conditions in connection with Leases which do not
require Lender’s approval under the
 


2
88 Hamilton - Stamford


--------------------------------------------------------------------------------

Loan Documents, or (C) otherwise approved by Lender, which approval shall not be
unreasonably withheld or delayed, and (ii) are substantiated by executed Lease
documents and brokerage agreements.
 
Approved Operating Expenses: during a Cash Management Period, operating expenses
incurred by Borrower which (i) are included in the approved Operating Budget for
the current calendar month, (ii) are for real estate taxes, insurance premiums,
electric, gas, oil, water, sewer or other utility service to the Property or
(iii) have been approved by Lender. In addition to the foregoing, and
notwithstanding anything to the contrary contained herein or in the Management
Agreement, during any Cash Management Period, any fees, commissions or other
amounts payable to Manager pursuant to the Management Agreement shall be capped
at three percent (3%) of gross rents adjusted to take into account any free rent
due for such period; provided, however, management fees in excess of such three
percent (3%) cap shall accrue for the benefit of Manager and, upon termination
of the Cash Management Period, such accrued management fees shall be payable by
Borrower only out of excess cash flow only.
 
Business Day: any day other than a Saturday or a Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.
 
Capital Expenses: expenses that are capital in nature or required under GAAP to
be capitalized.
 
Cash Management Period: shall commence upon Lender giving notice to Borrower and
Clearing Bank of the occurrence of any of the following: (i) a Default or an
Event of Default or (ii) the failure by Borrower, after the end of a calendar
quarter, to maintain the Debt Service Coverage Ratio of at least 1.15:1, (iii)
the occurrence of a Major Tenant Trigger Event, (iv) the occurrence of a Major
Tenant Renewal Trigger Event; and shall end upon Lender giving notice to
Borrower and the Clearing Bank that the Cash Management Period has ended, which
notice Lender shall only be required to give if (1) the Loan and all other
obligations under the Loan Documents have been repaid in full or (2) there has
been a Full Defeasance of the Loan or (3) for six (6) consecutive months since
the commencement of the existing Cash Management Period (A) no Default or Event
of Default has occurred, (B) no event that would trigger another Cash Management
Period has occurred and (C) the Debt Service Coverage Ratio is at least equal to
1.20:1, (4) with respect to a Cash Management Period existing solely due to the
occurrence of a Major Tenant Trigger Event, so long as no Event of Default is
continuing upon the occurrence of a Major Tenant Trigger Cure Event, or (5) with
respect to a Cash Management Period existing solely due to the occurrence of a
Major Tenant Renewal Trigger Event, so long as no Event of Default is
continuing, upon the occurrence of a Major Tenant Renewal Trigger Cure Event.
 
Clearing Account: the account established by Borrower for the benefit of Lender
at the Clearing Bank for the direct deposit by Tenants of all Rents.
 
Clearing Account Agreement: that certain agreement by and among Lender,
Borrower, Manager and Clearing Bank setting forth Borrower’s, Clearing Bank’s
and Manager’s obligations relating to the establishment of the Clearing Account,
the direct deposit by Tenants of all Rents to the Clearing Account.
 
Clearing Bank: the bank selected by Borrower and approved by Lender in its sole
discretion at which the Clearing Account is established.
 
Code: the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
 
3
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Control: with respect to any Person, either (i) ownership, directly or
indirectly, of forty–nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.
 
Debt: the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.
 
Debt Service: with respect to any particular period, the scheduled Principal and
interest payments due under the Note in such period.
 
Debt Service Coverage Ratio: as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the twelve (12) month period ending with the
most recently completed calendar month to (ii) the Debt Service with respect to
such period.
 
Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.
 
Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate,
compounded monthly.
 
Defeasance Percentage: the percentage derived by dividing, (i) in the case of an
initial Partial Defeasance, the original principal amount of the Defeased Note
by the original principal amount of the Note or (ii) in the case of a subsequent
Defeasance, the amount of the subsequent Defeased Note by the original principal
amount of its corresponding Undefeased Note.
 
Deposit Account: the Eligible Account at the Deposit Bank established and
controlled by Lender to receive Rents from the Clearing Bank during a Cash
Management Period.
 
Deposit Account Agreement: that certain agreement by and among Lender, Borrower
and Deposit Bank establishing the Deposit Account and setting forth the parties’
obligations relating to the funds transferred from the Clearing Account pursuant
to the provisions of this Agreement.
 
Eligible Account: shall mean either (i) an account (A) maintained with the
Deposit Bank or another depository institution or trust company; provided the
short term unsecured debt obligations or commercial paper of such other
depository institution or trust company are rated at least A-1 (or equivalent)
by each Rating Agency in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of accounts in which funds are held for more
than thirty (30) days and the long term unsecured debt obligations of which are
rated at least A+ (or equivalent) by each Rating Agency) or (B) as to which
Lender has received a Rating Comfort Letter from each of the applicable Rating
Agencies with respect to holding funds in such account or (ii) a segregated
trust account maintained with the trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which institution or trust company is subject to regulations similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and is subject to federal and state authority, or any other
institution with respect to which Lender has received a Rating Comfort Letter.
 
ERISA: the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.
 
4
88 Hamilton - Stamford


--------------------------------------------------------------------------------



ERISA Affiliate: all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common Control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.
 
Escrows: amounts paid by Borrower into Subaccounts established for the purpose
of paying Taxes, the premiums for Policies, ground rents, franchise and license
fees.
 
Fiscal Year: shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
 
GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.
 
Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.
 
Interest Period: (i) the period from the date hereof through the next day of a
calendar month that is the fourth day of such calendar month, and (ii) each
period thereafter from the fifth day of each calendar month through the fourth
day of the next calendar month; except that the Interest Period, if any, that
would otherwise commence before and end after the Maturity Date shall end on the
Maturity Date. Notwithstanding the foregoing, in the event Lender shall have
elected to change the date on which scheduled payments under the Loan are due,
as described in the definition of “Payment Date”, from and after the effective
date of such election, each Interest Period shall commence on the day of each
month in which occurs such changed Payment Date and end on the day immediately
preceding the following Payment Date, as so changed.
 
Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Property or the Improvements, including any guarantees,
extensions, renewals, modifications or amendments thereof and all additional
remainders, reversions and other rights and estates appurtenant thereunder.
 
Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.
 
Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower or Borrower Representative, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.
 
Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) Promissory Note made by Borrower to Lender in the principal
amount equal to the Loan (the “Note”), (ii) the Mortgage, Assignment of Leases
and
 


5
88 Hamilton - Stamford


--------------------------------------------------------------------------------

Rents and Security Agreement made by Borrower in favor of Lender which covers
the Property (the “Security Instrument”), (iii) the Assignment of Leases and
Rents from Borrower to Lender, (iv) the Assignment of Agreements, Licenses,
Permits and Contracts from Borrower to Lender, (v) the Clearing Account
Agreement, (vi) the Deposit Account Agreement and (vii) the Guaranty of Recourse
Obligations made by Guarantor; as each of the foregoing may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
Loan–to–Value (LTV): a fraction expressed as a percentage, the numerator of
which is the principal balance of the Note, and the denominator of which is the
appraised value of the Property as determined by Lender based upon a current
“as–is” MAI appraisal for the Property obtained by and acceptable to Lender at
Borrower’s sole cost and expense.
 
Major Tenant: means either of Americares and Retail Brand Alliance.
 
Major Tenant Lease: means either of the Americares Lease and the Retail Brand
Alliance Lease.
 
Major Tenant Trigger Event: means the occurrence of either an Americares Trigger
Event or a Retail Brand Alliance Trigger Event.
 
Major Tenant Trigger Cure Event: means the occurrence of either an Americares
Trigger Cure Event or a Retail Brand Alliance Trigger Cure Event.
 
Major Tenant Trigger Renewal Event: means the occurrence of either an Americares
Trigger Event or a Retail Brand Alliance Trigger Event.
 
Major Tenant Trigger Renewal Cure Event: means, as applicable, an Americares
Renewal Trigger Cure Event or a Retail Brand Alliance Renewal Trigger Cure
Event.
 
Management Agreement: the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.11.
 
Material Alteration: any (i) individual alteration affecting (A) structural
elements of the Property, (B) a roof of the Property or (C) any building system
of the Property, or (ii) non-structural alteration the cost of which exceeds
$250,000; provided, however, that in no event shall any of the following
constitute a Material Alteration (a) any Required Repairs, (b) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(c) alterations performed as part of a Restoration.
 
Material Lease: all Leases which individually or in the aggregate with respect
to the same Tenant and its Affiliates (i) constitute five percent (5%) or more
of the Property’s gross leaseable area, (ii) have a gross annual rent of five
percent (5%) or more of the total annual Rents, (iii) demise at least one full
floor of the Improvements, or (iv) for multifamily residential property, any
Lease which is not for the residential use of the lessee thereunder.
 
Maturity Date: the date on which the final payment of principal of the Note (or
the Defeased Note, if applicable) becomes due and payable as therein provided,
whether at the Stated Maturity Date, by declaration of acceleration, or
otherwise.
 
6
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Minor Lease: any Lease that is not a Material Lease.
 
Net Operating Income: for any period, the actual net operating income of the
Property after deducting therefrom deposits to (but not withdrawals from) any
reserves required under this Agreement.
 
NRSRO: shall mean any credit rating agency that has elected to be treated as a
nationally-recognized statistical rating agency for purposes of the Exchange Act
irrespective of whether or not such credit rating agency has been engaged by
Lender or another Indemnified Party to rate any of the Securities issued in
connection with a Secondary Market Transaction involving the Loan or any portion
thereof.
 
Officer’s Certificate: a certificate delivered to Lender by Borrower which is
signed by a senior executive officer of Borrower Representative.
 
Open Prepayment Date: the Payment Date which is closest to the sixtieth (60) day
prior to the Stated Maturity Date for the Loan.
 
Payment Date: the fifth (5th) day of each calendar month or, if such day is not
a Business Day, the immediately preceding Business Day; provided, however, that
Lender may elect once during the Term, in its sole discretion, to change the
date on which scheduled payments are due under the Loan upon written notice
thereof to Borrower setting forth such changed date, in which event, upon the
effective date of such notice, the Payment Date shall be the date set forth
therein.
 
Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the title insurance policy insuring the
Lien of the Security Instrument, (iii) Liens, if any, for Taxes or other charges
not yet due and payable and not delinquent, (iv) any workers’, mechanics’ or
other similar Liens on the Property provided that any such Lien is bonded or
discharged within thirty (30) days after Borrower first receives notice of such
Lien and (v) such other title and survey exceptions as Lender approves in
writing in Lender’s discretion.
 
Permitted Indebtedness: the Debt and unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Property which do not exceed, at any time, a maximum amount of one percent (1%)
of the original amount of the Principal and are paid within thirty (30) days of
the date incurred.
 
Permitted Transfers: (i) a Lease entered into in accordance with the Loan
Documents, (ii) a Special Transfer in accordance with the requirements set forth
in Section 5.16, (iii) a Permitted Encumbrance, (iv) provided that no Default or
Event of Default shall then exist, a Transfer of an interest in Borrower other
than the interests in Borrower held by Borrower Representative, or a Transfer of
an interest in Borrower Representative to any Person, provided that (A) such
Transfer shall not (x) cause the transferee (together with its Affiliates) to
acquire Control of Borrower or Borrower Representative or (y) result in Key
Principal(s) no longer possessing, directly or indirectly, the power to direct
or cause the direction of the management and policies of Borrower or Borrower
Representative through the ownership of voting securities, by contract or
otherwise, (B) after giving effect to such Transfer, Key Principal(s) shall
continue to own at least 15% of all equity interests (direct or indirect) in
Borrower, (C) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer, and (D) the legal and financial structure of
Borrower and its members and the single purpose nature and bankruptcy remoteness
of Borrower and its members after such Transfer, shall satisfy Lender’s then
current applicable underwriting criteria and requirements, or (v) a Transfer for
estate planning purposes of any Key Principal’s direct or indirect


7
88 Hamilton - Stamford


--------------------------------------------------------------------------------

interests in Borrower to the spouse, child, parent, grandparent, grandchild,
niece, nephew, aunt or uncle of such Key Principal, or to a trust for the
benefit of such Key Principal or for the benefit of the spouse, child, parent,
grandparent, grandchild, niece, nephew, aunt or uncle of such Key Principal so
long as Key Principal continues to possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of Borrower through
the ownership of voting securities, by contract or otherwise; provided, however,
that in the event (x) any Transfer resulting in the acquisition of Control of
Borrower or (y) the inability of any Key Principal(s) to direct or cause the
direction of the management and policies of Borrower through the ownership of
voting securities, by contract or otherwise, shall result from the death or
substantial disability of the Key Principal(s) (“Incapacity”), Borrower shall
provide written notice of such Incapacity to Lender within ten (10) days of the
effective date thereof, and Borrower shall propose a Key Principal or substitute
management for the Borrower within not less than ten (10) days of the date of
such Incapacity, which substitution shall be subject to the prior written
consent of Lender, which consent may be withheld in Lender’s sole and absolute
discretion.
 
Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
 
Plan: (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.
 
Rating Agency: each of Standard & Poor’s Ratings Services, a division of The
McGraw‑Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. or any other nationally–recognized statistical
rating organization to the extent any of the foregoing have been engaged by
Lender or its designee in connection with or in anticipation of any Secondary
Market Transaction.
 
Rating Comfort Letter: a letter issued by each of the applicable Rating Agencies
which confirms that the taking of the action referenced to therein will not
result in any qualification, withdrawal or downgrading of any existing ratings
of Securities created in a Secondary Market Transaction.
 
Regulation AB: shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
 
Regulation S-K: shall mean Regulation S-K under the Securities Act, as such
Regulation may be amended from time to time.
 
Regulation S-X: shall mean Regulation S-X (17 C.F.R. Part 210) as it applies
under the Securities Act and the Exchange Act, as such Regulation may be amended
from time to time.
 
Related Loan: shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Secondary Market Transaction with the
Loan, and any other loan that is cross-collateralized with the Loan.
 
Related Property: shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.


8
88 Hamilton - Stamford


--------------------------------------------------------------------------------

REMIC Trust:  a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.
 
Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
from any and all sources arising from or attributable to the Property and the
Improvements, including all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower, Manager or any of their agents or employees and proceeds, if any, from
business interruption or other loss of income insurance.
 
Retail Brand Alliance:  means Retail Brand Alliance, Inc., a Tenant at the
Property.
 
Retail Brand Alliance Lease:  that certain Lease Agreement by and between Retail
Brand Alliance, Inc., as tenant and Poplar Pointe Partners Ltd I, a Georgia
limited partnership (as predecessor-in-interest to Borrower), as landlord, dated
December 13, 2006.
 
Retail Brand Alliance Renewal Trigger Event: the earlier of (i) six (6) months
prior to the expiration of the Retail Brand Alliance Lease or (ii) the
termination option date of Retail Brand Alliance under its Retail Brand Alliance
Lease unless prior to such date, Retail Brand Alliance shall have renewed its
Lease and no tenant improvement, leasing commissions, free rent or other
concessions are required of Borrower as landlord pursuant to such renewal or
Borrower has deposited amounts with Lender satisfactory to cover such expenses
and/or free rent.
 
Retail Brand Alliance Renewal Trigger Cure Event: the receipt of either (i) an
Acceptable Tenant Estoppel from the Retail Brand Alliance if Retail Brand
Alliance has renewed its Lease or executed a new Retail Brand Alliance Lease for
the same demised space or (ii) receipt of an Acceptable Tenant Estoppel from
replacement Tenant(s) for the entire Retail Brand Alliance Lease demised space.
 
Retail Brand Alliance Trigger Event: Retail Brand Alliance (i) “goes dark” or
(ii) is the subject of a Bankruptcy Action or (iii) is in material or monetary
default under the Retail Brand Alliance Lease.
 
Retail Brand Alliance Trigger Cure Event: shall mean with (i) with respect to a
“go dark” event, Retail Brand Alliance resumes operations at the Property (ii)
with respect to a Bankruptcy Action, Retail Brand Alliance has affirmed and
assumed its Lease in such Bankruptcy Action, (iii) with respect to the first
material or monetary Lease default only, such material or monetary Lease default
is cured and no other material or monetary default has occurred under the Lease,
or (iv) with respect to any of the foregoing, all of the demised space has been
re-tenanted pursuant to one or more Acceptable Replacement Leases and the
Tenants thereunder have delivered Acceptable Tenant Estoppels.
 
Servicer: a servicer selected by Lender to service the Loan.
 
Significant Obligor: shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.


9
88 Hamilton - Stamford


--------------------------------------------------------------------------------

State: the state in which the Property is located.
 
Taxes: all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.
 
Tenant: any existing tenant, replacement tenant or proposed tenant under any
existing Lease or any proposed Lease.
 
Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.
 
Toxic Mold: any toxic mold or fungus at the Property which is of a type (i) that
might pose a significant risk to human health or the environment or (ii) that
would negatively impact the value of the Property.
 
Transfer: any sale, conveyance, transfer, lease or assignment, Lien, or the
entry into any agreement to sell, convey, transfer, lease or assign, whether by
law or otherwise, of, on, in or affecting (i) all or part of the Property
(including any legal or beneficial direct or indirect interest therein), (ii)
any direct or indirect interest in Borrower (including any profit interest),
(iii) any direct or indirect interest in Borrower Representative or (iv) the
direct or indirect right or power to direct or cause the direction of the
management and policies of Borrower or Borrower Representative, through the
ownership of voting securities, by contract or otherwise.
 
Transfer Act: as set forth at Connecticut General Statutes §§ 22a-134 to 134e,
and all implementing regulations, including without limitation the Connecticut
Remediation Standard Regulations (“RSRs”), as the same may be amended from time
to time, and any successor statutes and regulations thereto.
 
UCC: the Uniform Commercial Code as in effect in the State or the state in which
any of the Cash Management Accounts are located, as the case may be.
 
U.S. Obligations: direct non–callable obligations backed by the full faith and
credit of the United States of America.
 
Welfare Plan: an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.
 
Yield Maintenance Premium: means a prepayment fee equal to the greater of (i)
three percent (3%) of the amount of Principal being prepaid and (ii) the product
obtained by multiplying:
 
(A) the amount of Principal being prepaid,
by

(B) the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate,

by

(C) the Present Value Factor.

 
The following definitions shall apply:


10
88 Hamilton - Stamford


--------------------------------------------------------------------------------

Monthly Note Rate: one–twelfth (1/12) of the Interest Rate, expressed as a
decimal calculated to five digits.
 
Assumed Reinvestment Rate: one–twelfth (1/12) of the yield rate equal to the
lesser of (i) the yield on the U.S. Treasury issue (primary issue) with a
maturity date closest to the Stated Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the Debt, with each such yield being based on the bid price for such issue as
published in the Wall Street Journal on the date that is fourteen (14) days
prior to the date of such prepayment (or, if such bid price is not published on
that date, the next preceding date on which such bid price is so published) and
converted to a monthly compounded nominal yield.
 
Present Value Factor: the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining between the date of prepayment and the Open Prepayment Date, using the
Assumed Reinvestment Rate as the discount rate, with monthly compounding,
expressed numerically as follows:
 
 
[image0.jpg]
 
n = number of months remaining between the date of prepayment and the Open
Prepayment Date
 
ARR = Assumed Reinvestment Rate
 
1.2           Index of Other Definitions. An index of other terms which are
defined in this Agreement or in other Loan Documents is set forth on Schedule 1.
 
    1.3           Principles of Construction. Unless otherwise specified, (i)
all references to sections and schedules are to those in this Agreement, (ii)
the words “hereof,” “herein” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word “including” means “including but not limited to,” and (v)
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
 
2.   GENERAL LOAN TERMS
 
2.1           The Loan. Lender is making a loan (the “Loan”) to Borrower on the
date hereof, in the original principal amount (the “Principal”) of
$23,000,000.00, which shall mature on the Stated Maturity Date. Borrower
acknowledges receipt of the Loan, the proceeds of which are being and shall be
used to (i) acquire or refinance the Property, (ii) fund certain of the
Subaccounts, and (iii) pay transaction costs. Any excess proceeds may be used
for any lawful purpose. No amount repaid in respect of the Loan may be
reborrowed.
 
2.2           Interest; Monthly Payments.
 
2.2.1           Generally. From and after the date hereof, interest on the
unpaid Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including July 4, 2015. On August 5,
2015 (the “First Payment Date”) and each Payment Date thereafter through and
including the Payment
 
11
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Date immediately preceding the Stated Maturity Date, Borrower shall pay an
amount equal to the Monthly Debt Service Payment Amount; which payment is based
on the Interest Rate and the Amortization Schedule. The Monthly Debt Service
Payment Amount due on any Payment Date shall first be applied to the payment of
interest accrued from the scheduled Payment Date preceding the Payment Date on
which such Monthly Debt Service Payment Amount is paid through the day of the
month immediately preceding the Payment Date on which such Monthly Debt Service
Payment Amount is paid, notwithstanding that the actual Payment Date may not
have been the scheduled Payment Date because the scheduled Payment Date is not a
Business Day. The remainder of such Monthly Debt Service Payment Amount shall be
applied to the reduction of the unpaid Principal. All accrued and unpaid
interest shall be due and payable on the Maturity Date. If the Loan is repaid on
any date other than on a Payment Date (whether prior to or after the Stated
Maturity Date), Borrower shall also pay interest that would have accrued on such
repaid Principal to but not including the next Payment Date.
 
2.2.2       Default Rate. After the occurrence and during the continuance of an
Event of Default, the entire unpaid Debt shall bear interest at the Default
Rate, and shall be payable upon demand from time to time, to the extent
permitted by applicable law.
 
2.2.3       Taxes. Any and all payments by Borrower hereunder and under the
other Loan Documents shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on Lender by law or regulation
of any Governmental Authority (all such non–excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2.3 as “Applicable Taxes”). If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply: (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.2.3), Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions and (iii)
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. Payments pursuant to this
Section 2.2.3 shall be made within ten (10) days after the date Lender makes
written demand therefor.
 
2.2.4       Requirements of Law.
 
(a)           If any Legal Requirement or any change in the interpretation or
application thereof or compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
 
(i)            shall subject Lender to any tax of any kind whatsoever with
respect to this Agreement, the Note or the Loan (excluding net income taxes or
charges or assessments in the nature of a tax upon income) or change the basis
of taxation of payments to Lender in respect thereof;
 
            (ii)   shall impose, modify or hold applicable any reserve, special
deposit, compulsory advance or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances or other
extensions of credit by, or any other acquisition of funds by, any office of
Lender;
 
(iii)           shall impose on Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to Lender, by an
amount which Lender deems to be material, of making or maintaining the Loan or
to reduce any amount receivable hereunder in
 
12
88 Hamilton - Stamford


--------------------------------------------------------------------------------



respect thereof, then, in any such case, Borrower shall, from time to time, upon
receipt of prior written notice of not less than ten (10) Business Days of such
fact and a reasonably detailed description of the circumstances, promptly pay
Lender such additional amount or amounts as will compensate Lender for such
increased cost or reduced amount receivable (provided such additional amounts
are then being charged by Lender to its borrowers under similar loans generally)
and are not prohibited by such Requirement of Law to be charged back.
 
(b)           If Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on Lender’s or
such corporation’s capital as a consequence of its obligations hereunder by an
amount deemed by Lender to be material (taking into consideration Lender’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, Borrower shall promptly, upon notice from Lender, pay to Lender such
additional amount or amounts as will compensate Lender for such reduction
(provided such additional amounts are then being charged by Lender to its
borrowers under similar loans generally).
 
(c)           If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.2.4, it shall promptly notify Borrower of the event
by reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this subsection submitted by Lender to Borrower
shall be conclusive in the absence of manifest error or the provision of
immediate proof by Borrower to the contrary.
 
2.3           Loan Repayment and Defeasance.
 
2.3.1       Repayment. Borrower shall repay the entire outstanding principal
balance of the Note in full on the Maturity Date, together with interest thereon
to (but excluding) the date of repayment and any other amounts due and owing
under the Loan Documents.  Borrower shall have no right to prepay or defease all
or any portion of the Principal, except in accordance with Sections 2.3.2, 2.3.3
and 2.3.4 below. Except during the continuance of an Event of Default, all
proceeds of any repayment, including permitted prepayments, of the Loan shall be
applied by Lender as follows in the following order of priority: First, accrued
and unpaid interest at the Interest Rate; Second, to Principal; and Third, to
any other amounts then due and owing under the Loan Documents, including the
Yield Maintenance Premium (if such repayment or prepayment occurs prior to the
Stated Maturity Date). Notwithstanding the foregoing, if (i) no Event of Default
then exists, the Yield Maintenance Premium shall not be due in connection with a
prepayment of the Loan on or after the Open Prepayment Date and (ii) there
exists an Event of Default, then, irrespective of when prepayment is made,
Lender shall be entitled to receive, in addition to the unpaid Principal and
accrued interest and other sums due under the Loan Documents, an amount equal to
the Yield Maintenance Premium. During the continuance of an Event of Default,
all proceeds of repayment, including any payment or recovery on the Property
(whether through foreclosure, deed–in–lieu of foreclosure, or otherwise) shall,
unless otherwise provided in the Loan Documents, be applied in such order and in
such manner as Lender shall elect in Lender’s discretion.
 
2.3.2       Mandatory Prepayments. The Loan is subject to mandatory prepayment
in certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2. Each Casualty/Condemnation Prepayment, after deducting
Lender’s costs and expenses (including reasonable attorneys’ fees and expenses)
in connection with the settlement or collection of the Proceeds or Award, shall
be applied in the same manner as repayments under Section 2.3.1, and if such
Casualty/Condemnation Payment is made on any date other than a Payment Date,
then such Casualty/Condemnation Payment shall include interest that would have
 
13
88 Hamilton - Stamford


--------------------------------------------------------------------------------



accrued on the Principal prepaid to but not including the next Payment Date.
Provided that no Event of Default is continuing, any such mandatory prepayment
under this Section 2.3.2 shall be without the payment of the Yield Maintenance
Premium.
 
2.3.3       Voluntary Defeasance of the Note.
 
(a)           Subject to the terms and conditions set forth in this Section
2.3.3, Borrower may defease the entire amount of the Principal (a “Full
Defeasance”) or a portion of the Principal (a “Partial Defeasance”) (any such
Full Defeasance or Partial Defeasance, a “Defeasance”); provided, that no
Defeasance may occur (i) prior to the Start–up Date, (ii) if an Event of Default
shall have occurred (unless such Event of Default will be cured by the
Defeasance) and (iii) on any date other than a Payment Date. Each Defeasance
shall be subject, in each case, to the satisfaction of all of the following
conditions precedent:
 
            (i)            Borrower will give Lender not less than thirty (30)
days prior written notice specifying a Payment Date (the “Defeasance Date”) on
which a Defeasance Deposit (hereinafter defined) is to be made.
 
            (ii)           Payment to Lender of all accrued and unpaid interest
on the unpaid Principal of the Note to and including the Defeasance Date and the
scheduled amortization payment due on such Defeasance Date.
 
            (iii)          Payment to Lender of all other sums, not including
scheduled interest or Principal payments, then due and payable under the Note
and the other Loan Documents.
 
            (iv)          Payment to Lender of an amount equal to the sum of (x)
an amount sufficient to purchase U.S. Obligations which provide payments that
will meet the Scheduled Defeasance Payments, (y) costs and expenses incurred or
to be incurred in the purchase of the U.S. Obligations and (z) any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the Defeasance (the “Defeasance Deposit”).
 
            (v)           Payment to Lender of all costs and expenses incurred
by Lender in connection with such Defeasance, including reasonable attorneys’
fees.
 
            (vi)          In the case of a Partial Defeasance, the execution and
delivery by Borrower of all necessary documents to amend and restate the Note
and issue two substitute notes, one having a principal balance equal to the
defeased portion of the original Note (the “Defeased Note”) and the other having
a principal balance equal to the undefeased portion of the original Note (the
“Undefeased Note”). The Defeased Note and Undefeased Note shall have terms
identical to the terms of the Note, except for the principal balance and a pro
rata allocation of the Monthly Debt Service Payment Amount. (After a Partial
Defeasance, all references hereunder and in the other Loan Documents to the term
“Note” shall mean and be deemed to refer to the Undefeased Note, unless
expressly provided to the contrary.) A Defeased Note cannot be the subject of
any further Defeasance.
 
            (vii)         Delivery to Lender of: (A) a security agreement, in
form and substance satisfactory to Lender, creating a first priority lien on the
Defeasance Deposit and the U.S. Obligations (hereinafter defined) purchased on
behalf of Borrower with the Defeasance Deposit in accordance with this provision
of this Section 2.3.3 (the “Security Agreement”); (B) an Officer’s Certificate
of Borrower certifying that the requirements set forth in Section 2.3.3(a) have
been satisfied; (C) an opinion of counsel for Borrower in form and substance
satisfactory to Lender stating, among other things, that Lender has a perfected
first priority security interest in the Defeasance Deposit and the U.S.
Obligations purchased by
 
14
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Lender on behalf of Borrower, that the Security Agreement is the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with its terms and that the Defeasance will not adversely affect the status of
any REMIC Trust formed in connection with a Secondary Market Transaction; (D) a
certificate of an accounting firm acceptable to Lender which certifies that the
U.S. Obligations are sufficient to make the Scheduled Defeasance Payments; (E) a
Rating Comfort Letter from each applicable Rating Agency with respect to such
Defeasance; and (F) such other certificates, documents or instruments as Lender
may reasonably request.
 
In connection with the conditions set forth in this Section 2.3.3(a), Borrower
hereby appoints Lender as its agent and attorney–in–fact for the purpose of
using the Defeasance Deposit to purchase U.S. Obligations which provide payments
(A) on or prior to, but as close as possible to, all successive Payment Dates
after the date of calculation through the Stated Maturity Date (and in
connection therewith Borrower shall not be permitted to provide early notice of
prepayment pursuant to Section 2.3.4 hereof) and (B) in amounts sufficient to
pay, (x) in the case of a Full Defeasance, the Monthly Debt Service Payment
Amount required under the Note (or Undefeased Note, as the case may be) together
with the unpaid Principal of the Note (or Undefeased Note, as the case may be)
payable on the Stated Maturity Date and (y) in the case of a Partial Defeasance,
the Monthly Debt Service Payment Amount multiplied by the Defeasance Percentage
together with the unpaid Principal of the Defeased Note payable on the Stated
Maturity Date (such payments, the “Scheduled Defeasance Payments”). Borrower,
pursuant to the Security Agreement or other appropriate document, shall
authorize and direct that the payments received from the U.S. Obligations may be
made directly to Lender and applied to satisfy the obligations of Borrower under
the Note or the Defeased Note, as applicable. Any amounts received in respect of
the U.S. Obligations in excess of the amounts necessary to make monthly payments
hereunder shall be retained by Lender until payment in full of the Debt.
Semi–annual payments in respect of the U.S. Obligations shall be applied to the
payments under the Note or the Defeased Note, as applicable, as the same become
due thereunder.
 
(b)           Upon defeasance of the Loan under this Section 2.3.3, at Lender’s
direction, Borrower shall establish or designate a successor entity, which
successor entity shall be a Special Purpose Entity acceptable to Lender and
shall not own any other assets or have any other liabilities or operate any
other property, except in connection with other defeased loans held in the same
securitized pool with the Loan (the “Successor Borrower”), Borrower shall, in
the case of a Full Defeasance, transfer and assign all obligations, rights and
duties under and to the Note or, in the case of a Partial Defeasance, transfer
and assign all obligations, rights and duties under and to the Defeased Note, as
applicable, together with the pledged U.S. Obligations to the Successor
Borrower. The right of Lender to establish or designate a Successor Borrower, as
well as the right of the Successor Borrower to provide notice of prepayment
pursuant to Section 2.3.4 hereof, shall be retained by Natixis Real Estate
Capital LLC (but may be assigned to an Affiliate) notwithstanding the sale,
assignment or transfer of this Agreement unless such obligation is specifically
assumed by the transferee. The Successor Borrower shall assume all obligations
under the Loan Documents and the Security Agreement, and Borrower shall be
relieved of its obligations thereunder. Borrower shall pay a $1,000 fee to any
such Successor Borrower as consideration for assuming such obligations.
Notwithstanding anything herein to the contrary, no other assumption fee shall
be payable upon a transfer of the Note or the Defeased Note, as applicable, in
accordance with this Section 2.3.3, but Borrower shall pay all costs and
expenses incurred by Lender, including Lender’s reasonable attorneys’ fees and
expenses and ongoing fees and expenses incurred in connection with this Section
2.3.3.
 
2.3.4       Permitted Prepayment. On the Open Prepayment Date or on any Payment
Date thereafter prior to the Stated Maturity Date, Borrower shall have the right
to pay the entire Debt upon ten (10) Business Days notice to Lender, without
payment of the Yield Maintenance Premium and without effecting a Defeasance,
provided that no Event of Default then exists. If any such payment of the Debt
 
15
88 Hamilton - Stamford


--------------------------------------------------------------------------------



pursuant to the preceding sentence is made on any date other than the Open
Prepayment Date or any Payment Date thereafter prior to the Stated Maturity
Date, such payment shall be accompanied by a payment in an amount equal to
interest on the unpaid Principal through the end of the Interest Period during
which such payment is made.
 
2.4           Release of Property. Except as set forth in this Section 2.4, no
repayment, prepayment or Defeasance shall cause, give rise to a right to
require, or otherwise result in, the release of the Lien of the Security
Instrument.
 
2.4.1       Release on Defeasance. If Borrower has elected a Full Defeasance,
and the requirements of Section 2.3.3 have been satisfied, the Property shall be
released from the Lien of the Security Instrument, and the U.S. Obligations
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Debt. In connection with such release, Borrower shall
submit to Lender, not less than twenty (20) days prior to the Defeasance Date, a
form of release for execution by Lender appropriate in the State and
satisfactory to Lender, and all other documentation Lender requires to be
delivered by Borrower, together with an Officer’s Certificate certifying that
such documentation (i) is in compliance with all Legal Requirements and (ii)
will effect such release in accordance with the terms of this Agreement.
 
2.4.2       Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrower, assign to Borrower’s designee
(without any representation or warranty by and without any recourse against
Lender whatsoever) the Lien of the Loan Documents if not theretofore released.
 
2.5          Payments and Computations.
 
2.5.1       Making of Payments. Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 11:00 a.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the immediately preceding Business Day. All such payments shall be made
irrespective of, and without any deduction, set–off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
reasonable attorneys’ fees and court costs.
 
2.5.2       Computations. Interest payable under the Loan Documents shall be
computed on the basis of the actual number of days elapsed over a 360–day year.
 
2.5.3       Late Payment Charge. If any Principal, interest or other sum due
under any Loan Document is not paid by Borrower on the date on which it is due
(excluding amounts otherwise due on the Maturity Date), subject to any
applicable grace or cure period, if any, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law (the “Late Payment Charge”), in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Such amount shall be secured by the Loan Documents.
 
3.   CASH MANAGEMENT AND RESERVES
 
3.1          Cash Management Arrangements. Borrower shall cause all Rents to be
transmitted directly by non–residential Tenants of the Property into the
Clearing Account as more fully described in
 
16
88 Hamilton - Stamford


--------------------------------------------------------------------------------



the Clearing Account Agreement. Without in any way limiting the foregoing, all
Rents received by Borrower or Manager shall be deposited into the Clearing
Account within one Business Day of receipt. During a Cash Management Period,
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into the Deposit Account and applied and disbursed in accordance
with this Agreement. Funds in the Deposit Account shall be invested at Lender’s
discretion only in Permitted Investments. Lender will also establish subaccounts
of the Deposit Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Subaccounts”).  The Deposit Account and any Subaccount
will be under the sole control and dominion of Lender, and Borrower shall have
no right of withdrawal therefrom.  Borrower shall pay for all expenses of
opening and maintaining all of the above accounts. At all times other than
during the continuance of a Cash Management Period, (i) funds on deposit in the
Clearing Account may be released to Borrower as permitted in the Clearing
Account Agreement and (ii) Lender may, in its discretion, elect to maintain the
deposits and reserves required under this Agreement in an Eligible Account at a
bank or other depository selected by Lender other than the Deposit Bank in which
case, all references to the Deposit Account and any Subaccounts hereunder shall
be deemed to include such Eligible Account and the subaccounts of any such
Eligible Account and all funds in such Eligible Account shall be invested at
Lender’s discretion only in Permitted Investments.
 
3.2           Required Repairs.
 
3.2.1       Completion of Required Repairs. Borrower shall perform and complete
each item of the repairs and environmental remedial work at the Property
described on Schedule 2 (the “Required Repairs”) within twelve (12) months of
the date hereof or such shorter period of time for such item set forth on
Schedule 2.
 
3.2.2       Required Repairs Reserves. On the date hereof, Borrower shall
deposit with Lender the aggregate amount set forth on Schedule 2 as being
required to complete the Required Repairs and Lender shall cause such amount to
be transferred to a Subaccount (the “Required Repairs Subaccount”). Provided no
Default or Event of Default has occurred and is continuing, Lender shall
disburse funds held in the Required Repairs Subaccount to Borrower, within
fifteen (15) days after the delivery by Borrower to Lender of a request therefor
(but not more often than once per month), in increments of at least $5,000,
accompanied by the following items (which items shall be in form and substance
satisfactory to Lender): (i) an Officer’s Certificate (A) certifying that the
Required Repairs or any portion thereof which are the subject of the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (B) identifying each Person
that supplied materials or labor in connection with such Required Repairs or any
portion thereof and (C) stating that each such Person has been or, upon receipt
of the requested disbursement, will be paid in full with respect to the portion
of the Required Repairs which is the subject of the requested disbursement; (ii)
copies of appropriate Lien waivers or other evidence of payment satisfactory to
Lender; (iii) at Lender’s option, a title search for the Property indicating
that it is free from all Liens not previously approved by Lender; (iv) a copy of
each License required to be obtained with respect to the portion of the Required
Repairs which is the subject of the requested disbursement; and (v) such other
evidence as Lender shall reasonably request that the Required Repairs which are
the subject of the requested disbursement have been completed and paid for.
 
3.3           Taxes and Insurance. Borrower shall pay to Lender on each Payment
Date (i) one–twelfth of the Taxes that Lender estimates will be payable during
the next twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Taxes at least thirty (30) days prior to their respective due
dates and (ii) one–twelfth of the Insurance Premiums that Lender estimates will
be payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior
 
17
88 Hamilton - Stamford


--------------------------------------------------------------------------------



to the expiration of the Policies. Such amounts will be transferred by Lender to
a Subaccount (the “Tax and Insurance Subaccount”). Provided that no Default or
Event of Default has occurred and is continuing, Lender will (a) apply funds in
the Tax and Insurance Subaccount to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Sections 5.2 and 7.1, provided that
Borrower has promptly supplied Lender with notices of all Taxes and Insurance
Premiums due, or (b) reimburse Borrower for such amounts upon presentation of
evidence of payment and an Officer’s Certificate in form and substance
satisfactory to Lender; subject, however, to Borrower’s right to contest Taxes
in accordance with Section 5.2. In making any payment relating to Taxes and
Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If Lender
determines in its reasonable judgment that the funds in the Tax and Insurance
Subaccount will be insufficient to pay (or in excess of) the Taxes or Insurance
Premiums next coming due, Lender may increase (or decrease) the monthly
contribution required to be made by Borrower to the Tax and Insurance
Subaccount.
 
3.4          Capital Expense Reserves. Borrower shall pay to Lender on each
Payment Date an amount initially equal to $1,932.00. Lender will transfer such
amount into a Subaccount (the “Capital Reserve Subaccount”).  Additionally, upon
thirty (30) days’ prior notice to Borrower, Lender may reassess the amount of
the monthly payment required under this Section 3.4 from time to time in its
reasonable discretion (based upon its then current underwriting standards). 
Provided that no Default or Event of Default has occurred and is continuing,
Lender shall disburse funds held in the Capital Reserve Subaccount to Borrower,
within fifteen (15) days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000, provided that (i) such disbursement is for an Approved Capital Expense;
(ii) Lender shall have (if it desires) verified (by an inspection conducted at
Borrower’s expense) performance of the work associated with such Approved
Capital Expense; and (iii) the request for disbursement is accompanied by (A) an
Officer’s Certificate certifying (v) that such funds will be used to pay or
reimburse Borrower for Approved Capital Expenses and a description thereof, (w)
that all outstanding trade payables (other than those to be paid from the
requested disbursement or those constituting Permitted Indebtedness) have been
paid in full, (x) that the same has not been the subject of a previous
disbursement, (y) that all previous disbursements have been used to pay the
previously identified Approved Capital Expenses and (z) that any construction
work associated with such Approved Capital Expenses has been completed in a good
and workmanlike manner and in accordance with all applicable Legal Requirements,
(B) reasonably detailed documentation satisfactory to Lender as to the amount,
necessity and purpose therefor, (C) copies of appropriate Lien waivers or other
evidence of payment satisfactory to Lender in connection with any construction
work associated with such Approved Capital Expenses and (D) at Lender’s option,
a title search for the Property indicating that it is free from all Liens not
previously approved by Lender. Any such disbursement of more than $10,000 to pay
(rather than reimburse) Approved Capital Expenses may, at Lender’s option, be
made by joint check payable to Borrower and the payee on such Approved Capital
Expenses.
 
3.5           Rollover Reserves. (a)   Borrower shall pay to Lender $6,438.92 on
each Payment Date. Lender will transfer such amount into a Subaccount (the
“Rollover Reserve Subaccount”).  Borrower shall also pay to Lender for transfer
into the Rollover Reserve Subaccount all payments received from Tenants in
connection with the early termination or cancellation of any Leases, including
fees, penalties and commissions. If Lender determines in its reasonable judgment
that the funds in the Rollover Reserve Subaccount will be insufficient to pay
(or in excess of) the amounts due or to become due for Approved Leasing
Expenses, Lender may increase (or decrease) the monthly contribution required to
be made by Borrower to the Rollover Reserve Subaccount. Provided that no Default
or Event of Default has occurred and is continuing, Lender shall disburse funds
held in the Rollover Reserve Subaccount to Borrower
 
18
88 Hamilton - Stamford


--------------------------------------------------------------------------------



within fifteen (15) days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000, provided (i) such disbursement is for an Approved Leasing Expense; (ii)
Lender shall have (if it desires) verified (by an inspection conducted at
Borrower’s expense) performance of any construction work associated with such
Approved Leasing Expense; and (iii) the request for disbursement is accompanied
by (A) an Officer’s Certificate certifying (v) that such funds will be used only
to pay (or reimburse Borrower for) Approved Leasing Expenses and a description
thereof, (w) that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (x) that the same has not been the subject of a previous
disbursement, (y) that all previous disbursements have been used only to pay (or
reimburse Borrower for) the previously identified Approved Leasing Expenses and
(z) that any construction work associated with such Approved Leasing Expenses
has been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (B) reasonably detailed supporting documentation
as to the amount, necessity and purpose therefor, (C) copies of appropriate Lien
waivers or other evidence of payment satisfactory to Lender in connection with
any construction work associated with such Approved Leasing Expenses and (D) at
Lender’s option, a title search for the Property indicating that it is free from
all Liens not previously approved by Lender. Any such disbursement of more than
$10,000 to pay (rather than reimburse) Approved Leasing Expenses may, at
Lender’s option, be made by joint check payable to Borrower and the payee of
such Approved Leasing Expenses.
 
(b)           The maximum balance Borrower shall be required to maintain in the
Rollover Reserve Subaccount shall be $309,066.00 (the “Rollover Capped Amount”);
provided, however, notwithstanding whether the then existing balance of the
Rollover Reserve Subaccount equals or exceeds the Rollover Capped Amount,
Borrower shall pay to Lender for transfer into the Rollover Reserve Subaccount
all payments received from tenants in connection with the early termination or
cancellation of any Leases, including fees and penalties. If at any time during
the term of the Loan the balance of the Rollover Reserve Subaccount shall fall
below $154,533.00, Borrower shall pay to Lender $6,438.92 on each Payment Date
thereafter until the balance of the Rollover Reserve Subaccount equals or
exceeds the Rollover Capped Amount.
 
3.6           Operating Expense Subaccount.  During a Cash Management Period,
Rents shall be transferred into a Subaccount (the “Operating Expense
Subaccount”) as provided in Section 3.10. Provided no Default or Event of
Default has occurred and is continuing, Lender shall disburse funds held in the
Operating Expense Subaccount to Borrower, within fifteen (15) days after
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $1,000, provided (i) such
disbursement is for an Approved Operating Expense; and (ii) such disbursement is
accompanied by (A) an Officer’s Certificate certifying (w) that such funds will
be used to pay Approved Operating Expenses and a description thereof, (x) that
all outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (y) that the same has not been the subject of a previous disbursement, and
(z) that all previous disbursements have been or will be used to pay the
previously identified Approved Operating Expenses, and (B) reasonably detailed
documentation satisfactory to Lender as to the amount, necessity and purpose
therefor.
 
3.7           Casualty/Condemnation Subaccount. Borrower shall pay, or cause to
be paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation to
be transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Section 7. All amounts in the
Casualty/Condemnation Subaccount shall be disbursed in accordance with the
provisions of Section 7.
 
19
88 Hamilton - Stamford


--------------------------------------------------------------------------------



3.8          Security Deposits. Borrower shall keep all security deposits under
Leases at a separately designated account under Borrower’s control at the
Clearing Bank so that the security deposits shall not be commingled with any
other funds of Borrower (such account, the “Security Deposit Account”).  During
a Cash Management Period, Borrower shall, upon Lender’s request, if permitted by
applicable Legal Requirements, turn over to Lender the security deposits (and
any interest theretofore earned thereon) under Leases, to be held by Lender in a
Subaccount (the “Security Deposit Subaccount”) subject to the terms of the
Leases. Security deposits held in the Security Deposit Subaccount will be
released by Lender upon notice from Borrower together with such evidence as
Lender may reasonably request that such security deposit is required to be
returned to a Tenant pursuant to the terms of a Lease or may be applied as Rent
pursuant to the rights of Borrower under the applicable Lease.  Any letter of
credit or other instrument that Borrower receives in lieu of a cash security
deposit under any Lease entered into after the date hereof shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described and (ii) if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender).
 
3.9          Grant of Security Interest; Application of Funds. As security for
payment of the Debt and the performance by Borrower of all other terms,
conditions and provisions of the Loan Documents, Borrower hereby pledges and
assigns to Lender, and grants to Lender a security interest in, all of
Borrower’s right, title and interest in and to all Rents and in and to all
payments to or monies held in the Clearing Account, the Deposit Account and all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”). Borrower hereby grants to Lender a continuing security
interest in, and agrees to hold in trust for the benefit of Lender, all Rents in
its possession prior to the (i) payment of such Rents to Lender or (ii) deposit
of such Rents into the Deposit Account. Borrower shall not, without obtaining
the prior written consent of Lender, further pledge, assign or grant any
security interest in any Cash Management Account, or permit any Lien to attach
thereto, or any levy to be made thereon, or any UCC Financing Statements, except
those naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Security
Instrument or exercise its other rights under the Loan Documents. Cash
Management Accounts shall not constitute trust funds and may be commingled with
other monies held by Lender. Borrower shall be entitled to receive on a
semi–annual basis interest on any balance in the Deposit Account and any
Subaccounts other than Subaccounts established for the collection of Escrows
(including any Eligible Account maintained at a bank or other depository other
than the Deposit Bank selected by Lender in accordance with Section 3.1) at a
rate equal to the U.S. and Regional Composite National Bank Average Retail
Savings Money Market CD Yield, from time to time. Upon repayment in full of the
Debt, all remaining funds in the Subaccounts, if any, shall be promptly
disbursed to Borrower.
 
3.10        Property Cash Flow Allocation.
 
(a)           During a Cash Management Period, any Rents deposited into the
Deposit Account up to and including the Business Day prior to a Payment Date
shall be applied on such Payment Date as follows in the following order of
priority: (i) First, to make payments into the Tax and Insurance Subaccount as
required under Section 3.3; (ii) Second, to pay the monthly portion of the fees
charged by the Deposit Bank in accordance with the Deposit Account Agreement,
(iii) Third, to Lender to pay the Monthly Debt Service Payment Amount due on
such Payment Date (plus, if applicable, interest at the Default Rate and all
other amounts, other than those described under other clauses of this Section
3.10(a), then due to Lender under the Loan Documents), which payments shall be
made into a Subaccount (the “Monthly Debt Service Subaccount”) to be established
for such purpose under the Deposit Account
 
20
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Agreement; (iv) Fourth, to make payments into the Capital Reserve Subaccount as
required under Section 3.4; (v) Fifth, to make payments into the Rollover
Reserve Subaccount as required under Section 3.5; (vi) Sixth, to make payments
for Approved Operating Expenses as required under Section 3.6; (vii) Seventh, if
the Cash Management Period is triggered solely due to a Major Tenant Trigger
Event, any excess amounts to the Major Tenant Reserve Subaccount to be disbursed
in accordance with the provisions of Section 3.12 hereof, (viii) Eighth, if a
Cash Management Period is triggered solely due to a Major Tenant Renewal Trigger
Event, any excess amounts to the Major Tenant Renewal Reserve Subaccount to be
disbursed in accordance with the provisions of Section 3.13 hereof, and (ix)
Lastly, any excess amounts shall be held in the Cash Collateral Reserve
Subaccount as required under Section 3.11.
 
(b)           The failure of Borrower to make all of the payments required under
clauses (i) through (vii) of Section 3.10(a) in full on each Payment Date shall
constitute an Event of Default under this Agreement.
 
(c)           Notwithstanding anything to the contrary contained in this Section
3.10, after the occurrence of a Default or an Event of Default, Lender may apply
all Rents deposited into the Deposit Account and other proceeds of repayment in
such order and in such manner as Lender shall elect.
 
3.11        Cash Collateral Reserve. Following the commencement, and at all
times during the continuance, of a Cash Management Period, all amounts remaining
in the Deposit Account after making the payments described in Section 3.10(a)(i)
through (vi), if any, shall be deposited into a Subaccount (the “Cash Collateral
Reserve Subaccount”). All funds deposited into the Cash Collateral Reserve
Subaccount shall be held by Lender as additional security for the Debt and
Borrower shall have no right to receive any disbursements therefrom. 
Notwithstanding the foregoing, upon the termination of any Cash Management
Period, no further deposits shall be made into the Cash Collateral Reserve
Subaccount and, provided that no Event of Default has occurred and is
continuing, all amounts then on deposit in the Cash Collateral Reserve
Subaccount shall be paid to Borrower.
 
3.12        Major Tenant Reserve.  At closing of the Loan, Lender shall
establish a Subaccount (the “Major Tenant Reserve Subaccount”). Upon the
occurrence of a Major Tenant Trigger Event, regardless of whether a Cash
Management Period exists for another reason (other than an Event of Default),
all excess amounts available pursuant to Section 3.10(viii) shall be deposited
to the Major Tenant Reserve Subaccount to be disbursed for Approved Leasing
Expenses associated with such Major Tenant Space in accordance with the
disbursement terms and provisions of Section 3.5 hereof as if said funds were
deposited into the Rollover Reserve Subaccount. Upon a Major Tenant Trigger Cure
Event, amounts on deposit in the Major Tenant Reserve Subaccount shall be
deposited to the Clearing Account.
 
3.13        Major Tenant Renewal Reserve. If a Major Tenant Renewal Trigger
Event has occurred all excess amounts available pursuant to Section 3.10(a)(ix)
hereof shall be deposited to a Subaccount (the “Major Tenant Renewal Reserve
Subaccount”). Funds on deposit in the Major Tenant Renewal Reserve Subaccount
shall, so long as no Event of Default is continuing, be disbursed in accordance
with the disbursement terms and provisions set forth in Section 3.5 hereof for
Approved Leasing Expenses associated with a Major Tenant Lease renewal or for
the re-tenanting of the applicable demised space.  Amounts remaining on deposit
in the Major Tenant Renewal Reserve Subaccount shall be returned to the Clearing
Account (less any amounts to cover any free rent) upon the occurrence of a Major
Tenant Renewal Trigger Cure Event.
 
3.14        Environmental Reserve. Borrower shall deposit $391,250.00 with
Lender on the date hereof and Lender shall transfer such amount to a Subaccount
(the “Environmental Subaccount”). Amounts on deposit in the Environmental
Subaccount shall be additional collateral and security for the Debt. Provided no
Event of Default is continuing, amounts on deposit in the Environmental
Subaccount
 
21
88 Hamilton - Stamford


--------------------------------------------------------------------------------



shall be made available to reimburse Borrower for incurred costs associated with
the required environmental remediation set forth in Exhibit A (the “Required
Remediation”) hereto. If Lender determines, based on the commercially reasonable
determination of Lender’s environmental consultant, that the balance in the
Environmental Subaccount is insufficient to cover the anticipated remaining
costs of the Required Remediation, Borrower shall deposit such additional amount
to the Environmental Subaccount within 30 days of written demand by Lender.
Disbursements from the Environmental Subaccount shall be made in accordance with
the disbursement procedures set forth in Section 3.4. Upon completion of the
Required Remediation, including a written communication from CT DEEP that it
will not challenge or audit the LEP verification report, or satisfaction of the
Loan, amounts remaining on deposit in the Environmental Subaccount shall be
returned to Borrower.
 
4.   REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lender as of the date hereof that:
 
4.1          Organization; Special Purpose. Each of Borrower and Borrower
Representative has been duly organized and is validly existing and in good
standing under the laws of the state of its formation, with requisite power and
authority, and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to own its properties and to transact the business in which
it is now engaged. Each of Borrower and Borrower Representative is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, business and
operations. Borrower is a Special Purpose Entity.
 
4.2          Proceedings; Enforceability. Borrower has taken all necessary
action to authorize the execution, delivery and performance of the Loan
Documents. The Loan Documents have been duly executed and delivered by Borrower
and constitute legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms, subject to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and general principles of equity. The Loan Documents are not subject
to, and Borrower has not asserted, any right of rescission, set–off,
counterclaim or defense, including the defense of usury. No exercise of any of
the terms of the Loan Documents, or any right thereunder, will render any Loan
Document unenforceable.
 
4.3          No Conflicts. The execution, delivery and performance of the Loan
Documents by Borrower and the transactions contemplated hereby will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon any of the property of Borrower pursuant to
the terms of, any agreement or instrument to which Borrower is a party or by
which its property is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of its
properties. Borrower’s rights under the Licenses and the Management Agreement
will not be adversely affected by the execution and delivery of the Loan
Documents, Borrower’s performance thereunder, the recordation of the Security
Instrument, or the exercise of any remedies by Lender. Any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower of
the Loan Documents has been obtained and is in full force and effect.
 
4.4          Litigation. There are no actions, suits or other proceedings at law
or in equity by or before any Governmental Authority now pending or threatened
against or affecting Borrower, Borrower Representative, the Manager or the
Property, which, if adversely determined, might materially adversely affect the
condition (financial or otherwise) or business of Borrower, Borrower
Representative, Manager or the condition or ownership of the Property.
 
22
88 Hamilton - Stamford


--------------------------------------------------------------------------------



4.5          Agreements. Borrower is not a party to any agreement or instrument
or subject to any restriction which might adversely affect Borrower or the
Property, or Borrower’s business, properties, operations or condition, financial
or otherwise. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.
 
4.6          Title.  Borrower has good, marketable and indefeasible title in fee
to the real property and good title to the balance of the Property, free and
clear of all Liens except the Permitted Encumbrances. All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable Legal Requirements in
connection with the transfer of the Property to Borrower have been paid. The
Security Instrument when properly recorded in the appropriate records, together
with any UCC Financing Statements required to be filed in connection therewith,
will create (i) a valid, perfected first priority lien on Borrower’s interest in
the Property and (ii) valid and perfected first priority security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances.  All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid. The Permitted Encumbrances do not materially adversely
affect the value, operation or use of the Property, or Borrower’s ability to
repay the Loan. No Condemnation or other proceeding has been commenced or, to
Borrower’s best knowledge, is contemplated with respect to all or part of the
Property or for the relocation of roadways providing access to the Property.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.  There are no outstanding options to
purchase or rights of first refusal affecting all or any portion of the
Property.  The survey for the Property delivered to Lender does not fail to
reflect any material matter affecting the Property or the title thereto. All of
the Improvements included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvement on an adjoining property encroaches upon the Property, and no
easement or other encumbrance upon the Property encroaches upon any of the
Improvements, except those insured against by the title insurance policy
insuring the Lien of the Security Instrument or otherwise disclosed on the
survey of the Property delivered to and accepted by Lender in connection with
the closing of the Loan. Each parcel comprising the Property is a separate tax
lot and is not a portion of any other tax lot that is not a part of the
Property. There are no pending or, to Borrower’s knowledge, proposed special or
other assessments for public improvements or otherwise affecting the Property,
or any contemplated improvements to the Property that may result in such special
or other assessments.
 
4.7          No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
law or the liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it. In addition, neither Borrower nor
Borrower Representative nor any principal nor Affiliate of either has been a
party to, or the subject of a Bankruptcy Proceeding for the past ten years.
 
4.8          Full and Accurate Disclosure.  No statement of fact made by
Borrower in any Loan Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
therein not misleading. There is no material fact presently known to Borrower
that has not been disclosed to Lender which adversely affects, or, as far as
Borrower can foresee, might adversely affect, the Property or the business,
operations or condition (financial or otherwise) of Borrower.  All financial
data, including the statements of cash flow and income and
 
23
88 Hamilton - Stamford


--------------------------------------------------------------------------------



operating expense, that have been delivered to Lender in respect of Borrower and
the Property (i) are true, complete and correct in all material respects, (ii)
accurately represent the financial condition of Borrower and the Property as of
the date of such reports, and (iii) to the extent prepared by an independent
certified public accounting firm, have been prepared in accordance with GAAP
consistently applied throughout the periods covered, except as disclosed
therein. Borrower has no contingent liabilities, liabilities for taxes, unusual
forward or long–term commitments, unrealized or anticipated losses from any
unfavorable commitments or any liabilities or obligations not expressly
permitted by this Agreement. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower or the Property from that set forth in said financial
statements.
 
4.9          No Plan Assets. Borrower is not an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3–101.
 
4.10        Compliance. Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements (including with
respect to parking and applicable zoning and land use laws, regulations and
ordinances). Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which might materially adversely affect the condition (financial or otherwise)
or business of Borrower. The Property is used exclusively for office and other
appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the best
of Borrower’s knowledge, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
All certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Property (collectively, the “Licenses”), have been obtained and
are in full force and effect. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property and all
other restrictions, covenants and conditions affecting the Property.
 
4.11        Contracts. There are no service, maintenance or repair contracts
affecting the Property that are not terminable on one month’s notice or less
without cause and without penalty or premium. All service, maintenance or repair
contracts affecting the Property have been entered into at arms–length in the
ordinary course of Borrower’s business and provide for the payment of fees in
amounts and upon terms comparable to existing market rates.
 
4.12        Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document.  Borrower
is not (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or (iii)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
 
4.13        Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service it for its intended
 
24
88 Hamilton - Stamford


--------------------------------------------------------------------------------



uses. All public utilities necessary or convenient to the full use and enjoyment
of the Property are located in the public right–of–way abutting the Property,
and all such utilities are connected so as to serve the Property without passing
over other property absent a valid easement. All roads necessary for the use of
the Property for its current purpose have been completed and dedicated to public
use and accepted by all Governmental Authorities.
 
4.14        Physical Condition. Except as otherwise disclosed in any property
condition report delivered to Lender by Borrower or any third party at Lender’s
request in connection with the origination of the Loan, the Property, including
all Improvements, parking facilities, systems, Equipment and landscaping, are in
good condition, order and repair in all material respects; there exists no
structural or other material defect or damages to the Property, whether latent
or otherwise. Borrower has not received notice from any insurance company or
bonding company of any defect or inadequacy in the Property, or any part
thereof, which would adversely affect its insurability or cause the imposition
of extraordinary premiums or charges thereon or any termination of any policy of
insurance or bond. No portion of the Property is located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards.
 
4.15        Leases. Borrower has delivered to Lender a true, correct and
complete rent roll for the Property (the “Rent Roll”), which includes all Leases
affecting the Property. Except as set forth on the Rent Roll: (i) each Lease is
in full force and effect; (ii) the Tenants under the Leases have accepted
possession of and are in occupancy of all of their respective demised premises,
have commenced the payment of rent under the Leases, and there are no offsets,
claims or defenses to the enforcement thereof; (iii) all rents due and payable
under the Leases have been paid and no portion thereof has been paid for any
period more than thirty (30) days in advance; (iv) the rent payable under each
Lease is the amount of fixed rent set forth in the Rent Roll, and there is no
claim or basis for a claim by the Tenant thereunder for an adjustment to the
rent; (v) no Tenant has made any claim against the landlord under any Lease
which remains outstanding, there are no defaults on the part of the landlord
under any Lease, and, to Borrower’s knowledge, no event has occurred which, with
the giving of notice or passage of time, or both, would constitute such a
default; (vi) to Borrower’s best knowledge, there is no present material default
by the Tenant under any Lease; (vii) all security deposits under Leases are as
set forth on the Rent Roll and are held consistent with Section 3.8; (viii)
Borrower is the sole owner of the entire lessor’s interest in each Lease; (ix)
each Lease is the valid, binding and enforceable obligation of Borrower and the
applicable Tenant thereunder; (x) no Person has any possessory interest in, or
right to occupy, the Property except under the terms of a Lease; and (xi) each
Lease is subordinate to the Loan Documents, either pursuant to its terms or
pursuant to a subordination and attornment agreement. None of the Leases
contains any option to purchase or right of first refusal to purchase the
Property or any part thereof. Neither the Leases nor the Rents have been
assigned or pledged except to Lender, and no other Person has any interest
therein except the Tenants thereunder. Borrower represents and warrants to
Lender that all pass-throughs of costs, charges, reimbursements and expenses
charged by Borrower, as landlord, of Tenants pursuant to the terms and
provisions of current and prior Leases are and were properly payable by such
Tenants pursuant to the terms and provisions of such Leases.
 
4.16        Fraudulent Transfer. Borrower has not entered into the Loan or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be
 
25
88 Hamilton - Stamford


--------------------------------------------------------------------------------



conducted. Borrower does not intend to, and does not believe that it will, incur
debts and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of Borrower).
 
4.17        Ownership of Borrower. The organizational chart attached hereto as
Schedule 3 is complete and accurate and illustrates all Persons who have a
direct or indirect ownership interest in Borrower.
 
4.18        Management Agreement.  The Management Agreement is in full force and
effect.  There is no default, breach or violation existing thereunder, to
Borrower’s knowledge, and no event has occurred (other than payments due but not
yet delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a default, breach or violation thereunder, by either party
thereto. The management fees and the terms and provisions of the Management
Agreement, are subordinate to the Loan Documents.
 
4.19        Hazardous Substances. Except as otherwise disclosed by that certain
Phase I environmental report (or Phase II environmental report, if required)
delivered to lender by Borrower in connection with the origination of the Loan
(i) The Property is not in violation of any Legal Requirement pertaining to or
imposing liability or standards of conduct concerning environmental regulation,
contamination or clean–up, including the Comprehensive Environmental Response,
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Transfer Act, the Emergency Planning and Community Right–to–Know Act of 1986,
the Hazardous Substances Transportation Act, the Solid Waste Disposal Act, the
Clean Water Act, the Clean Air Act, the Toxic Substance Control Act, the Safe
Drinking Water Act, the Occupational Safety and Health Act, any Legal
Requirements relating to Toxic Mold, any state super–lien and environmental
clean–up statutes, any local law requiring related permits and licenses, any
common law relating to Toxic Mold or other Hazardous Substances, and all
amendments to and regulations in respect of the foregoing laws (collectively,
“Environmental Laws”); (ii) the Property is not subject to any private or
governmental Lien or judicial or administrative notice or action or inquiry,
investigation or claim relating to hazardous, toxic or dangerous substances,
wastes, contaminants, and pollutants, including, without limitation, petroleum,
petroleum products, crude oil and fractions thereof, Toxic Mold, or any other
substances or materials which are included under or regulated by, or for which
liability may arise pursuant to, Environmental Laws (collectively, “Hazardous
Substances”); (iii) to the best of Borrower’s knowledge, after due inquiry, no
Hazardous Substances are or have been (including the period prior to Borrower’s
acquisition of the Property), discharged, generated, treated, disposed of or
stored on, incorporated in, or removed or transported from the Property other
than in compliance with all Environmental Laws; (iv) to the best of Borrower’s
knowledge, after due inquiry, no Hazardous Substances are present in, on or
under any nearby real property which could migrate to or otherwise affect the
Property; (v) no underground storage tanks exist on the Property and the
Property has never been used as a landfill; and (vi) there have been no
environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of Borrower which have not been provided to Lender.
 
4.20        Principal Place of Business. The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1, and
Borrower has no other place of business.
 
4.21        Other Debt. There is no indebtedness with respect to the Property or
any indebtedness secured over excess cash flow or any residual interest therein,
whether secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.
 
26
88 Hamilton - Stamford


--------------------------------------------------------------------------------



4.22        Embargoed Person. None of the funds or assets of Borrower, Borrower
Representative or any Guarantor, as applicable, constitute property of, or are
beneficially owned directly or, to Borrower’s best knowledge, indirectly, by any
Embargoed Person (as hereinafter defined) and no Embargoed Person has any direct
interest, and to Borrower’s best knowledge, as of the date hereof, based upon
reasonable inquiry by Borrower, indirect interest, of any nature whatsoever in
Borrower, Borrower Representative or Guarantor, as applicable, with the result
that the investment in Borrower, Borrower Representative or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.
 
4.23        Anti–Money Laundering. None of the funds of Borrower, Borrower
Representative or any Guarantor, as applicable, that are used to consummate this
transaction are derived from or are the proceeds of any unlawful activity, with
the result that the investment in Borrower, Borrower Representative or any
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law or may cause any of the Property to be
subject to forfeiture or seizure. Borrower has ascertained the identity of all
persons and entities who have provided funds to capitalize Borrower and has
conducted verification procedures which are sufficient to establish the identity
and source of such funds.
 
All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.19 shall survive in perpetuity.
 
5.    COVENANTS
 
Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:
 
5.1          Existence. Each of Borrower and Borrower Representative shall (i)
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, and franchises, (ii) continue to engage
in the business presently conducted by it, (iii) obtain and maintain all
Licenses, and (iv) qualify to do business and remain in good standing under the
laws of each jurisdiction, in each case as and to the extent required for the
ownership, maintenance, management and operation of the Property.
 
5.2          Taxes. Borrower shall pay all Taxes as the same become due and
payable, and deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes have been so paid no later than thirty
(30) days before they would be delinquent if not paid (provided, however, that
Borrower need not pay such Taxes nor furnish such receipts for payment of Taxes
paid by Lender pursuant to Section 3.3). Borrower shall not suffer and shall
promptly cause to be paid and discharged (or secured to Lender’s satisfaction in
accordance with the provisions of the Loan Documents) any Lien against the
Property, and shall promptly pay for all utility services provided to the
Property. After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application of any
Taxes, provided that (i) no Default or Event of Default has occurred and is
continuing, (ii) such proceeding shall suspend the collection of the Taxes,
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower is subject and
shall not constitute a default thereunder, (iv) no part of or interest in the
Property will be in danger of being sold, forfeited, terminated, canceled or
lost, (v) Borrower shall have furnished such security as may be required in the
proceeding to insure the payment of any such Taxes, together with all interest
and penalties thereon, which shall not be less than one hundred ten percent
(110%) or such greater percentage as
 
27
88 Hamilton - Stamford


--------------------------------------------------------------------------------



required by applicable laws, and (vi) Borrower shall promptly upon final
determination thereof pay the amount of such Taxes, together with all costs,
interest and penalties (or the same shall, so long as no Event of Default
exists, be paid from reserves held by Lender for the applicable Taxes). Lender
may pay over any such security or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established.
 
5.3          Repairs; Maintenance and Compliance; Alterations.
 
5.3.1       Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 5.3.2 and normal
replacement of Equipment with Equipment of equivalent value and functionality).
Borrower shall promptly comply with all Legal Requirements and immediately cure
properly any violation of a Legal Requirement. Borrower shall notify Lender in
writing within one Business Day after Borrower first receives notice of any such
non–compliance. Borrower shall promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.
 
5.3.2       Alterations. Borrower may, without Lender’s consent, perform
alterations to the Improvements and Equipment which (i) do not constitute a
Material Alteration, (ii) do not adversely affect Borrower’s financial condition
or the value or Net Operating Income of the Property and (iii) are in the
ordinary course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent, which consent shall not be
unreasonably withheld or delayed; provided, however, that Lender may, in its
sole and absolute discretion, withhold consent to any alteration the cost of
which is reasonably estimated to exceed $1,000,000 or which is likely to result
in a decrease of Net Operating Income by two and one–half percent (2.5%) or more
for a period of thirty (30) days or longer. Lender may, as a condition to giving
its consent to a Material Alteration, require that Borrower deliver to Lender
security for payment of the cost of such Material Alteration in an amount equal
to one hundred ten percent (110%) of the cost of the Material Alteration as
estimated by Lender. Upon substantial completion of the Material Alteration,
Borrower shall provide evidence satisfactory to Lender that (i) the Material
Alteration was constructed in a good and workmanlike manner and in accordance
with applicable Legal Requirements and substantially in accordance with plans
and specifications approved by Lender (which approval shall not be unreasonably
withheld or delayed), (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of lien and (iii) all material Licenses necessary for the use,
operation and occupancy of the Material Alteration (other than those which
depend on the performance of Tenant improvement work) have been issued. Borrower
shall reimburse Lender upon demand for all out–of–pocket costs and expenses
(including the reasonable fees of any architect, engineer or other professional
engaged by Lender) incurred by Lender in reviewing plans and specifications or
in making any determinations necessary to implement the provisions of this
Section 5.3.2.
 
5.4          Performance of Other Agreements. Borrower shall observe and perform
each and every term to be observed or performed by it pursuant to the terms of
any agreement or instrument affecting or pertaining to the Property, including
the Loan Documents.
 
5.5          Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.
 
28
88 Hamilton - Stamford


--------------------------------------------------------------------------------



5.6          Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, (i) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve or protect the collateral at any time
securing or intended to secure the Debt or for the better and more effective
carrying out of the intents and purposes of the Loan Documents, as Lender may
reasonably require from time to time; and (ii) upon Lender’s request therefor
given from time to time after the occurrence of any Default or Event of Default
pay for (a) reports of UCC, federal tax lien, state tax lien, judgment and
pending litigation searches with respect to Borrower and Borrower Representative
and (b) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.
 
5.7          Environmental Matters.
 
        5.7.1       Hazardous Substances. So long as Borrower owns or is in
possession of the Property, Borrower shall (i) keep the Property free from
Hazardous Substances and in compliance with all Environmental Laws, (ii)
promptly notify Lender if Borrower shall become aware that (A) any Hazardous
Substance is on or near the Property, (B) the Property is in direct or indirect
violation of any Environmental Laws or (C) any condition on or near the Property
might pose a threat to the health, safety or welfare of humans and (iii) remove
such Hazardous Substances or cure such violations or remove such threats, as
applicable, as required by law (or as shall be required by Lender in the case of
removal which is not required by law, but in response to the opinion of a
licensed hydrogeologist, licensed environmental engineer or other qualified
environmental consulting firm engaged by Lender (“Lender’s Consultant”)),
promptly after Borrower becomes aware of same, at Borrower’s sole expense. Any
removal, remediation or cure of any violation relating to Toxic Mold shall
include, without limitation, all acts required to clean and disinfect any
portions of the Property affected by Toxic Mold and to eliminate the source(s)
of Toxic Mold in or on the Property, including providing any necessary moisture
control systems at the Property. Nothing herein shall prevent Borrower from
recovering such expenses from any other party that may be liable for such
removal, remediation or cure.
 
        5.7.2       Environmental Monitoring.
 
        (a)            Borrower shall give prompt written notice to Lender of
(i) any proceeding or inquiry by any party (including any Governmental
Authority) with respect to the presence of any Hazardous Substance on, under,
from or about the Property, (ii) all claims made or threatened by any third
party (including any Governmental Authority) against Borrower or the Property or
any party occupying the Property relating to any loss or injury resulting from
any Hazardous Substance, and (iii) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Property that
could cause the Property to be subject to any investigation or cleanup pursuant
to any Environmental Law. Borrower shall permit Lender to join and participate
in, as a party if it so elects, any legal or administrative proceedings or other
actions initiated with respect to the Property in connection with any
Environmental Law or Hazardous Substance, and Borrower shall pay all reasonable
attorneys’ fees and disbursements incurred by Lender in connection therewith.
 
        (b)           Upon Lender’s request, at any time and from time to time,
Borrower shall provide an inspection or audit of the Property prepared by a
licensed hydrogeologist, licensed environmental engineer or qualified
environmental consulting firm approved by Lender assessing the presence or
absence of Hazardous Substances on, in or near the Property, and if Lender in
its good faith judgment determines that reasonable cause exists for the
performance of such environmental inspection or audit, then the cost and expense
of such audit or inspection shall be paid by Borrower. Such inspections and
audit may include soil borings and ground water monitoring. If Borrower fails to
provide any such inspection or audit within thirty (30) days after such request,
Lender may order same, and Borrower
 
29
88 Hamilton - Stamford


--------------------------------------------------------------------------------



hereby grants to Lender and its employees and agents access to the Property and
a license to undertake such inspection or audit.
 
(c)            If any environmental site assessment report prepared in
connection with such inspection or audit recommends that an operations and
maintenance plan be implemented for any Hazardous Substance, whether such
Hazardous Substance existed prior to the ownership of the Property by Borrower,
or presently exists or is reasonably suspected of existing, Borrower shall cause
such operations and maintenance plan to be prepared and implemented at its
expense upon request of Lender. If any investigation, site monitoring,
containment, cleanup, removal, restoration or other work of any kind is
reasonably necessary under an applicable Environmental Law (“Remedial Work”),
Borrower shall commence all such Remedial Work within thirty (30) days after
written demand by Lender and thereafter diligently prosecute to completion all
such Remedial Work within such period of time as may be required under
applicable law. All Remedial Work shall be performed by licensed contractors
approved in advance by Lender and under the supervision of a consulting engineer
approved by Lender. All costs of such Remedial Work shall be paid by Borrower,
including Lender’s reasonable attorneys’ fees and disbursements incurred in
connection with the monitoring or review of such Remedial Work. If Borrower does
not timely commence and diligently prosecute to completion the Remedial Work,
Lender may (but shall not be obligated to) cause such Remedial Work to be
performed at Borrower’s expense. Notwithstanding the foregoing, Borrower shall
not be required to commence such Remedial Work within the above specified time
period: (x) if prevented from doing so by any Governmental Authority, (y) if
commencing such Remedial Work within such time period would result in Borrower
or such Remedial Work violating any Environmental Law, or (z) if Borrower, at
its expense and after prior written notice to Lender, is contesting by
appropriate legal, administrative or other proceedings, conducted in good faith
and with due diligence, the need to perform Remedial Work. Borrower shall have
the right to contest the need to perform such Remedial Work, provided that, (1)
Borrower is permitted by the applicable Environmental Laws to delay performance
of the Remedial Work pending such proceedings, (2) neither the Property nor any
part thereof or interest therein will be sold, forfeited or lost if Borrower
fails to promptly perform the Remedial Work being contested, and if Borrower
fails to prevail in such contest, Borrower would thereafter have the opportunity
to perform such Remedial Work, (3) Lender would not, by virtue of such permitted
contest, be exposed to any risk of any civil liability for which Borrower has
not furnished additional security as provided in clause (4) below, or to any
risk of criminal liability, and neither the Property nor any interest therein
would be subject to the imposition of any Lien for which Borrower has not
furnished additional security as provided in clause (4) below, as a result of
the failure to perform such Remedial Work and (4) Borrower shall have furnished
to Lender additional security in respect of the Remedial Work being contested
and the loss or damage that may result from Borrower’s failure to prevail in
such contest in an amount equal to one hundred ten percent (110%) of the cost of
such Remedial Work as reasonably estimated by Lender or Lender’s Consultant and
any loss or damage that may result from Borrower’s failure to prevail in such
contest. Without limiting the foregoing, Borrower covenants that it will conduct
all necessary Required Remediation under the Transfer Act, as set forth in
Exhibit A, until it achieves regulatory closure with respect to such Required
Remediation, including the filing of a Verification Report by a Licensed
Environmental Professional (“LEP”) and receipt from the Connecticut Department
of Energy and Environmental Protection (“CT DEEP”) of an acknowledgement that CT
DEEP has accepted the LEP’s Verification Report for the Property and will not
audit or challenge that report.
 
(d)           Borrower shall not install or permit to be installed on the
Property any underground storage tank.
 
5.8          Title to the Property; Liens.  Borrower will warrant and defend the
title to the Property, and the validity and priority of all Liens granted or
otherwise given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons.  Without Lender’s prior
 
30
88 Hamilton - Stamford


--------------------------------------------------------------------------------



written consent, Borrower shall not create, incur, assume, permit or suffer to
exist any Lien on all or any portion of the Property or any Lien on any direct
or indirect legal or beneficial ownership interest in Borrower or Borrower
Representative, except Liens in favor of Lender and Permitted Encumbrances,
unless such Lien is bonded or discharged within thirty (30) days after Borrower
first receives notice of such Lien.
 
5.9          Leases.
 
5.9.1       Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall provide for rental rates and terms comparable to then existing
local market rates and shall be arm’s length transactions with bona fide,
independent third–party Tenants.
 
5.9.2       Material Leases. Borrower shall not enter into a proposed Material
Lease or a proposed renewal, extension or modification of an existing Material
Lease without the prior written consent of Lender, which consent shall not, so
long as no Event of Default is continuing, be unreasonably withheld or delayed.
Prior to seeking Lender’s consent to any Material Lease, Borrower shall deliver
to Lender a copy of such proposed Material Lease (a “Proposed Material Lease”)
blacklined to show changes from the standard form of Lease approved by Lender
and then being used by Borrower. Lender shall approve or disapprove each
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease for which Lender’s approval is required under this
Agreement within ten (10) Business Days of the submission by Borrower to Lender
of a written request for such approval, accompanied by a final copy of the
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. If requested by Borrower, Lender will grant conditional
approvals of a Proposed Material Lease or a proposed renewal, extension or
modification of an existing Material Lease at any stage of the leasing process,
from initial “term sheet” through negotiated lease drafts, provided that Lender
shall retain the right to disapprove any such Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease if
subsequent to any preliminary approval material changes are made to the terms
previously approved by Lender, or additional material terms are added that had
not previously been considered and approved by Lender in connection with such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease. Provided that no Event of Default is continuing, if
Borrower provides Lender with a written request for approval (which written
request shall specifically refer to this Section 5.9.2 and shall explicitly
state that failure by Lender to approve or disapprove within ten (10) Business
Days will constitute a deemed approval) and Lender fails to reject the request
in writing delivered to Borrower within ten (10) Business Days after receipt by
Lender of the request, the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease shall be deemed approved
by Lender, and Borrower shall be entitled to enter into such Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease.
 
        5.9.3       Minor Leases. Notwithstanding the provisions of Section
5.9.2 above, provided that no Event of Default is continuing, renewals,
amendments and modifications of existing Leases and proposed leases shall not be
subject to the prior approval of Lender provided (i) the proposed lease would be
a Minor Lease or the existing Lease, as amended or modified, or the renewal
Lease is a Minor Lease, (ii) the Lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender, subject to any commercially reasonable changes made in the course of
negotiation with the applicable Tenant, (iii) the Lease as amended or modified
or the renewal Lease or series of leases or proposed lease or series of leases:
(a) shall provide for net effective rental rates comparable to then existing
local market rates, (b) shall have an initial term (together with all renewal
options) of not less than three (3) years or greater than ten (10) years, (c)
shall provide for automatic self–operative subordination to the Security
Instrument and, at Lender’s option, (x) attornment to Lender and
 
31
88 Hamilton - Stamford


--------------------------------------------------------------------------------



(y) if the Property is located in a jurisdiction in which the applicable law
provides for the termination of leases that are subordinate to the Lien of the
Security Instrument, the unilateral right by Lender to subordinate the Lien of
the Security Instrument to the Lease, and (d) shall not contain any option to
purchase, any right of first refusal to purchase, any right to terminate (except
in the event of the destruction or condemnation of substantially all of the
Property), any requirement for a non–disturbance or recognition agreement, or
any other provision which might adversely affect the rights of Lender under the
Loan Documents in any material respect. Borrower shall deliver to Lender copies
of all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence within ten days after the execution of the Lease. With
respect to any Lease or proposed renewal, extension or modification of an
existing Lease that requires Lender’s consent under this Section 5.9.3, provided
that no Event of Default is continuing, if Borrower provides Lender with a
written request for approval (which written request shall specifically refer to
this Section 5.9.3 and shall explicitly state that failure by Lender to approve
or disapprove within ten (10) Business Days will constitute a deemed approval)
and Lender fails to reject the request in writing delivered to Borrower within
ten (10) Business Days after receipt by Lender of the request, the proposed
Lease or proposed renewal, extension or modification of an existing Lease shall
be deemed approved by Lender, and Borrower shall be entitled to enter into such
proposed Lease or proposed renewal, extension or modification of an existing
Lease.
 
5.9.4        Additional Covenants with respect to Leases. Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Leases and shall not do or permit anything to impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of default that Borrower shall send or receive under any Lease; (iii) shall
enforce, in accordance with commercially reasonable practices for properties
similar to the Property, the terms, covenants and conditions in the Leases to be
observed or performed by the lessees, short of termination thereof; (iv) shall
not collect any of the Rents more than one month in advance (other than security
deposits); (v) shall not execute any other assignment of lessor’s interest in
the Leases or the Rents (except as contemplated by the Loan Documents); (vi)
shall not modify any Lease in a manner inconsistent with the Loan Documents;
(vii) shall not convey or transfer or suffer or permit a conveyance or transfer
of the Property so as to effect a merger of the estates and rights of, or a
termination or diminution of the obligations of, lessees under Leases; (viii)
shall not consent to any assignment of or subletting under any Material Lease
unless required in accordance with its terms without the prior consent of
Lender, which, with respect to a subletting, may not, so long as no Event of
Default is continuing, be unreasonably withheld or delayed; (ix) shall not
cancel or terminate any Lease or accept a surrender thereof without the prior
consent of Lender, which consent shall not, so long as no Event of Default is
continuing, be unreasonably withheld or delayed and (x) Borrower covenants that
all costs, charges, reimbursements and expenses charged by Borrower, as
landlord, of Tenants pursuant to the terms and provisions of Leases shall be
properly payable in accordance with the terms of such Leases.
 
    5.10        Estoppel Statement. After request by Lender, Borrower shall
within ten (10) days furnish Lender with a statement addressed to Lender, its
successors and assigns, duly acknowledged and certified, setting forth (i) the
unpaid Principal, (ii) the Interest Rate, (iii) the date installments of
interest or Principal were last paid, (iv) any offsets or defenses to the
payment of the Debt, (v) that no Default or Event of Default exists under the
Loan Documents, and (vi) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.
 
    5.11        Property Management.
 
        5.11.1      Management Agreement. Borrower shall (i) cause the Property
to be managed pursuant to the Management Agreement; (ii) promptly perform and
observe all of the covenants required to be performed and observed by it under
the Management Agreement and do all things necessary to
 
32
88 Hamilton - Stamford


--------------------------------------------------------------------------------



preserve and to keep unimpaired its rights thereunder; (iii) promptly notify
Lender of any default under the Management Agreement of which it is aware; (iv)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditure plan, and property improvement plan and any other notice,
report and estimate received by Borrower under the Management Agreement; and (v)
promptly enforce the performance and observance of all of the covenants required
to be performed and observed by Manager under the Management Agreement. Without
Lender’s prior written consent, Borrower shall not (a) surrender, terminate,
cancel, extend or renew the Management Agreement or otherwise replace the
Manager or enter into any other management agreement (except pursuant to Section
5.11.2); (b) reduce or consent to the reduction of the term of the Management
Agreement; (c) increase or consent to the increase of the amount of any charges
under the Management Agreement; (d) otherwise modify, change, supplement, alter
or amend in any material respect, or waive or release any of its rights and
remedies under, the Management Agreement; or (e) suffer or permit the occurrence
and continuance of a default beyond any applicable cure period under the
Management Agreement (or any successor management agreement) if such default
permits the Manager to terminate the Management Agreement (or such successor
management agreement).
 
5.11.2      Termination of Manager. If (i) Borrower fails to maintain a Debt
Service Coverage Ratio of at least 1.10:1 or (ii) an Event of Default shall be
continuing, or (iii) Manager is in default under the Management Agreement,
Borrower shall, at the request of Lender, terminate the Management Agreement and
replace Manager with a replacement manager acceptable to Lender in Lender’s
discretion and the applicable Rating Agencies on terms and conditions
satisfactory to Lender and the applicable Rating Agencies unless, in the case of
the event described in clause (i) only, Borrower shall defease a portion of the
unpaid Principal to a level such that the Debt Service Coverage Ratio of the
unpaid Principal is restored to a level of not less than 1.10:1. All
calculations of Debt Service Coverage Ratio for purposes of this Section 5.11.2
shall be subject to verification by Lender. Borrower’s failure to appoint an
acceptable manager within thirty (30) days after Lender’s request of Borrower to
terminate the Management Agreement shall constitute an immediate Event of
Default. Borrower may from time to time appoint a successor manager to manage
the Property, which successor manager and Management Agreement shall be approved
in writing by Lender in Lender’s discretion and the applicable Rating Agencies.
 
    5.12        Special Purpose Entity. Borrower shall at all times be a Special
Purpose Entity. A “Special Purpose Entity” shall have the meaning set forth on
Schedule 4 hereto. Borrower covenants and agrees that Borrower shall provide
Lender with thirty (30) days’ prior written notice prior to the removal of an
Independent Director or Independent Manager, as applicable, of Borrower.
 
    5.13        Assumption in Non–Consolidation Opinion. Borrower and, to the
extent relied upon, Borrower Representative shall each conduct its business so
that the assumptions (with respect to each Person) made in that certain
substantive non–consolidation opinion letter dated the date hereof delivered by
Borrower’s counsel in connection with the Loan, shall be true and correct in all
respects.
 
    5.14        Change In Business or Operation of Property. Borrower shall not
purchase or own any real property other than the Property and shall not enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property as an office property or terminate such business for any reason
whatsoever (other than temporary cessation in connection with renovations to the
Property).
 
    5.15        Certain Prohibited Actions. Borrower shall not directly or
indirectly do any of the following: (i) change its principal place of business
or chief executive office without first giving Lender
 
33
88 Hamilton - Stamford


--------------------------------------------------------------------------------



thirty (30) days’ prior notice; (ii) cancel or otherwise forgive or release any
claim or debt owed to Borrower by any Person, except for adequate consideration
and in the ordinary course of Borrower’s business in its reasonable judgment;
(iii) Transfer any License required for the operation of the Property; or (iv)
maintain, sponsor, contribute to or become obligated to contribute to, or suffer
or permit any ERISA Affiliate of Borrower to, maintain, sponsor, contribute to
or become obligated to contribute to, any Plan or any Welfare Plan or permit the
assets of Borrower to become “plan assets,” whether by operation of law or under
regulations promulgated under ERISA.
 
5.16        Prohibited Transfers. Borrower shall not directly or indirectly
make, suffer or permit the occurrence of any Transfer other than a Permitted
Transfer. Notwithstanding the foregoing, Lender shall not unreasonably withhold
its consent to a sale of the Property in its entirety (a “Special Transfer”) to
a Special Purpose Entity with organizational documents containing provisions
satisfying Lender’s then–current requirements of a Special Purpose Entity and
otherwise acceptable to Lender (a “Buyer”), provided that:
 
        (a)  No Default or Event of Default is then continuing;
 
        (b)  Borrower gives Lender written notice of the terms of such
prospective Special Transfer not less than sixty (60) days before the date on
which such sale is scheduled to close, accompanied by all information concerning
the proposed Buyer as Lender would require in evaluating an initial extension of
credit to a borrower and such reasonable non–refundable application fee as shall
be required by Lender. Lender shall have the right to approve or disapprove the
proposed Buyer in its reasonable discretion (it being acknowledged that Lender
may, as a condition to approving any proposed Buyer, require a Rating Comfort
Letter from each of the Rating Agencies);
 
        (c)  Borrower pays Lender, concurrently with the closing of such Special
Transfer, a non refundable assumption fee in an amount equal to all
out–of–pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, incurred by Lender in connection with the
Special Transfer plus an amount equal to zero percent (0%) of the then
outstanding Principal for the first Special Transfer and one percent (1.0%)
thereafter;
 
        (d)  Buyer assumes all of the obligations of Borrower under this
Agreement, the Note and the other Loan Documents and, prior to or concurrently
with the closing of such Special Transfer, Buyer executes, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption and delivers such legal
opinions as Lender may require;
 
        (e)  Borrower and Buyer execute and cause to be filed in such public
records as Lender deems appropriate, without any cost or expense to Lender, new
financing statements or financing statement amendments and any additional
documents reasonably requested by Lender;
 
        (f)  Borrower causes to be delivered to Lender, without any cost or
expense to Lender, such endorsements to Lender’s title insurance policy,
property and liability insurance endorsements or certificates and other similar
materials as Lender may deem necessary at the time of the Special Transfer, all
in form and substance satisfactory to Lender, including, without limitation, an
endorsement or endorsements to Lender’s title insurance policy insuring the Lien
of the Security Instrument, extending the effective date of such policy to the
date of execution and delivery (or, if later, of recording) of the assumption
agreement referenced above in clause (d) of this Section 5.16, with no
additional exceptions added to such policy and insuring that fee simple title to
the Property is vested in Buyer;
 
34
88 Hamilton - Stamford


--------------------------------------------------------------------------------



        (g)  Borrower executes and delivers to Lender, without any cost or
expense to Lender, a release of Lender, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the Loan Documents through and including the date of the closing of the Special
Transfer, which agreement shall be in form and substance satisfactory to Lender
and shall be binding upon Buyer;
 
        (h)  Such Special Transfer is not construed so as to relieve Borrower of
any personal liability under the Note or any of the other Loan Documents for any
acts or events occurring or obligations arising prior to or simultaneously with
the closing of such Special Transfer and Borrower executes, without any cost or
expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate the ratification of said personal liability.
Borrower shall be released from and relieved of any personal liability under the
Note or any of the other Loan Documents for any acts or events occurring or
obligations arising after the closing of such Special Transfer which are not
caused by or arising out of any acts or events occurring or obligations arising
prior to or simultaneously with the closing of such Special Transfer;
 
        (i)  Such Special Transfer is not construed so as to relieve any
Guarantor of its obligations under any Loan Document, until a direct or indirect
member, partner or shareholder of Buyer approved by Lender in its sole
discretion (a “Successor Guarantor”) assumes the obligations of such Guarantor
and executes such documents as may be required by Lender to evidence such
assumption. Guarantor shall be released from and relieved of any of its
obligations under any indemnity or guaranty executed in connection with the Loan
for any acts or events occurring or obligations arising after the closing of
such Special Transfer which are not caused by or arising out of any acts or
events occurring or obligations arising prior to or simultaneously with the
closing of such Special Transfer;
 
        (j)  Buyer has furnished to Lender all appropriate documents and
instruments evidencing Buyer’s capacity and good standing, and the authority of
the signers to execute the assumption of the Loan and the Loan Documents, which
documents and instruments shall include certified copies of all documents and
instruments relating to the organization and formation of Buyer and of the
entities, if any, which are direct or indirect members, partners or shareholders
of Buyer, all of which shall be satisfactory to Lender;
 
        (k)  Buyer shall assume the obligations of Borrower under any management
agreements pertaining to the Property, or shall cause the new manager and
management agreement to satisfy the requirements of Section 5.11 hereof, as
applicable;
 
        (l)  Buyer shall furnish an opinion of counsel satisfactory to Lender
that the acquisition of the Property and the assumption of the Loan and the Loan
Documents by Buyer and, to the extent applicable, Successor Guarantor, was
validly authorized, and duly executed and delivered, and constitutes the legal,
valid and binding obligations of Buyer and Successor Guarantor, enforceable
against each of them in accordance with their respective terms, and with respect
to such other matters as Lender may require; and
 
        (m)   Buyer shall provide Lender with a fully executed copy of (1) a
deed covering the Property, (2) a bill of sale covering the personal property
constituting a part of the Property and (3) an assignment and assumption
agreement in respect of the Leases, in form and substance reasonably
satisfactory to Lender.
 
    5.17   Expenses. Borrower shall reimburse Lender upon receipt of notice for
all reasonable out–of–pocket costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with the Loan,
including (i) the preparation, negotiation, execution and delivery of
 
35
88 Hamilton - Stamford


--------------------------------------------------------------------------------



the Loan Documents and the consummation of the transactions contemplated thereby
and all the costs of furnishing all opinions by counsel for Borrower; (ii)
Borrower’s and Lender’s ongoing performance under and compliance with the Loan
Documents, including confirming compliance with environmental and insurance
requirements; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications of or
under any Loan Document and any other documents or matters requested by Lender
or Borrower; (iv) filing and recording of any Loan Documents; (v) title
insurance, surveys, inspections and appraisals; (vi) the creation, perfection or
protection of Lender’s Liens on the Property and the Cash Management Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports and Lender’s Consultant, surveys and engineering reports); (vii)
enforcing or preserving any rights in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) fees charged by
Rating Agencies in connection with the Loan or any modification thereof; (ix)
enforcing any obligations of or collecting any payments due from Borrower under
any Loan Document or with respect to the Property or in connection with any
refinancing or restructuring of the Loan in the nature of a “work–out”, or any
insolvency or bankruptcy proceedings and (x) the fees and expenses of any
special servicer retained in respect of the Loan. Any costs and expenses due and
payable to Lender hereunder which are not paid by Borrower within ten (10) days
after demand may be paid from any amounts in the Deposit Account, with notice
thereof to Borrower. The obligations and liabilities of Borrower under this
Section 5.17 shall survive the Term and the exercise by Lender of any of its
rights or remedies under the Loan Documents, including the acquisition of the
Property by foreclosure or a conveyance in lieu of foreclosure.
 
5.18        Indemnity. Borrower shall defend, indemnify and hold harmless Lender
and each of its Affiliates and their respective successors and assigns,
including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the foregoing
(including any Servicer) and each other Person, if any, who Controls Lender, its
Affiliates or any of the foregoing (each, an “Indemnified Party”), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for an Indemnified Party in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Lender shall be
designated a party thereto, court costs and costs of appeal at all appellate
levels, investigation and laboratory fees, consultant fees and litigation
expenses), that may be imposed on, incurred by, or asserted against any
Indemnified Party (collectively, the “Indemnified Liabilities”) in any manner,
relating to or arising out of or by reason of the Loan, including: (i) any
breach by Borrower of its obligations under, or any misrepresentation contained
in, any Loan Document; (ii) the use or intended use of the proceeds of the Loan;
(iii) any information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Security Instrument or
any of the other Loan Documents, or the Property or any interest therein, or
receipt of any Rents; (v) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Property or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vi) any use, nonuse or condition in, on or about the Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance on, from or affecting the Property; (ix) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substance; (x) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Substance; (xi) any violation of the Environmental Laws which is based
upon or in any way related to such Hazardous Substance, including the costs and
expenses of any Remedial Work; (xii) any failure of the Property to comply with
any Legal
 
36
88 Hamilton - Stamford


--------------------------------------------------------------------------------



Requirement; (xiii) any claim by brokers, finders or similar persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving the Property or any part thereof, or any liability asserted against
Lender with respect thereto; and (xiv) the claims of any lessee of any portion
of the Property or any Person acting through or under any lessee or otherwise
arising under or as a consequence of any Lease; provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder if and to the
limited extent that it is finally judicially determined that such Indemnified
Liabilities arose solely from the gross negligence, illegal acts, fraud or
willful misconduct of such Indemnified Party. Any amounts payable to any
Indemnified Party by reason of the application of this Section 5.18 shall be
payable on demand and shall bear interest at the Default Rate from the date loss
or damage is sustained by any Indemnified Party until paid. The obligations and
liabilities of Borrower under this Section 5.18 shall survive the Term and the
exercise by Lender of any of its rights or remedies under the Loan Documents,
including the acquisition of the Property by foreclosure or a conveyance in lieu
of foreclosure.
 
5.19        Embargoed Person. (a)   At all times throughout the Term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (i) none of the funds or assets of Borrower, Borrower
Representative or Guarantor, whether or not used to repay the Loan, shall
constitute property of, or shall be beneficially owned directly or, to
Borrower’s best knowledge, indirectly, by any person, entity or government
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that are identified on (A) the “List of
Specially Designated Nationals and Blocked Persons” maintained by the Office of
Foreign Assets Control (“OFAC”), U.S. Department of the Treasury’s FINCEN list,
or to Borrower’s best knowledge, as of the date thereof, based upon reasonable
inquiry by Borrower, on any other similar list maintained by OFAC or FINCEN
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in
Borrower, Borrower Representative or any Guarantor, as applicable (whether
directly or indirectly), is prohibited by law, or the Loan made by Lender would
be in violation of law, or (B) Executive Order 13224 (September 23, 2001) issued
by the President of the United States (“Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), any related enabling legislation or any other similar Executive
Orders, and (ii) no Embargoed Person shall have any direct interest or, to
Borrower’s best knowledge, indirect interest, of any nature whatsoever in
Borrower, Borrower Representative or any Guarantor, as applicable, with the
result that the investment in Borrower, Borrower Representative or any
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.
 
(b)           At all times throughout the Term of the Loan, none of any of
Borrower, Borrower Representative or Guarantor, nor any Person Controlling,
Controlled by or under common Control with any of Borrower, Borrower
Representative or Guarantor, nor any Person having a beneficial interest in, or
for whom any of Borrower, Borrower Representative or Guarantor is acting as
agent or nominee in connection with the investment, is (a) a country, territory,
person or entity named on an OFAC or FINCEN list, or is a Person that resides in
or has a place of business in a country or territory named on such lists; (b) a
Person residing in, or organized or chartered under the laws of a jurisdiction
identified as non–cooperative by the Financial Action Task Force (“FATF”); or
(c) a Person whose funds originate from or will be routed through , an account
maintained at a foreign shell bank or “offshore bank.”
 
(c)           None of Borrower, Borrower Representative or Guarantor, nor any
Person Controlling, Controlled by or under common Control with Borrower,
Borrower Representative or Guarantor is a “senior foreign political figure” or
an “immediate family” member or “close associate” (as all such terms are defined
below) of a senior foreign political figure within the meaning of the USA
 
37
88 Hamilton - Stamford


--------------------------------------------------------------------------------



PATRIOT Act (i.e., the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107–56, as may be amended). For the purposes of this subsection
(c), (i) “senior foreign political figure” means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party or a senior executive of a foreign government–owned
corporation, and such term also includes any corporation, business or other
entity that has been formed by, or for the benefit of, a senior foreign
political figure, (ii) “immediate family” of a senior foreign political figure
includes the figure’s parents, siblings, spouse, children and in–laws, and (iii)
“close associate” of a senior foreign political figure means a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
5.20        Anti–Money Laundering. At all times throughout the Term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, none of the funds of Borrower, Borrower Representative or any
Guarantor, as applicable, that are used to consummate this transaction or to
repay the Loan shall be derived from or are the proceeds of any unlawful
activity, with the result that the investment in Borrower, Borrower
Representative or any Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law or may cause any of the
Property to be subject to forfeiture or seizure. Borrower has ascertained the
identity of all persons and entities who have provided funds to capitalize
Borrower and has conducted verification procedures which are sufficient to
establish the identity and source of such funds.
 
5.21        ERISA. At all times throughout the Term, upon the request of Lender
or any of Lender’s successors, assigns or participants in the Loan, the
management of Borrower shall consult with Lender or any of Lender’s successors,
assigns or participants on significant business issues relating to the operation
of the Property and make itself available quarterly either personally or by
telephone at mutually agreeable times for such consultation; provided, however,
that such consultation need not result in any change in Borrower’s course of
action, subject to Section 8.1. The aforementioned consultation rights are
intended to satisfy the requirement of management rights for purposes of the
Department of Labor “plan assets” regulation 29 C.F.R., Section 2510.3–101.
 
6.    NOTICES AND REPORTING.
 
6.1          Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by Notice to the
other party): If to Lender: Natixis Real Estate Capital LLC, 1251 Avenue of the
Americas, New York, New York 10020; Attention: Real Estate Administration,
Telecopier: (212) 891–6101 with copies to: Nelson Mullins Riley & Scarborough
LLP, 100 North Tryon Street, 42nd Floor, Charlotte, North Carolina 28202,
Attention: Jonathan J. Nugent, Esq. Telecopier: (704) 417–3237; if to Borrower:
c/o Seaboard Realty, LLC, One Atlantic Street, Stamford, Connecticut 06901,
Attention: John DiMenna, Telecopier:  (203) 324-1024, with a copy to: Berkwotiz,
Trager & Trager, LLC, 9 Wright Street, Westport, Connecticut 06880, Attention:
Steven M. Siegelaub, Esq., Telecopier: (203) 226-3801. A Notice shall be deemed
to have been given: (a) in the case of hand delivery, at the time of delivery;
(b) in the case of registered or certified mail, when delivered or the first
attempted delivery on a Business Day; (c) in the case of overnight delivery,
upon the first attempted delivery on a Business Day; or (d) in the case of
facsimile transmission, when sent and electronically confirmed.
 
38
88 Hamilton - Stamford


--------------------------------------------------------------------------------

   6.2    Borrower Notices and Deliveries. Borrower shall (a) give prompt
written notice to Lender of: (i) any litigation, governmental proceedings or
claims or investigations pending or threatened against Borrower or Borrower
Representative which might materially adversely affect Borrower’s or Borrower
Representative’s condition (financial or otherwise) or business or the Property;
(ii) any material adverse change in Borrower’s or Borrower Representative’s
condition, financial or otherwise, or of the occurrence of any Default or Event
of Default of which Borrower has knowledge; and (b) furnish and provide to
Lender: (i) any Securities and Exchange Commission or other public filings, if
any, of Borrower, Borrower Representative, Manager, or any Affiliate of any of
the foregoing within two (2) Business Days of such filing and (ii) all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements, reasonably requested, from time to time, by Lender. In
addition, after request by Lender (but no more frequently than twice in any
year), Borrower shall furnish to Lender (x) within ten (10) days, a certificate
addressed to Lender, its successors and assigns reaffirming all representations
and warranties of Borrower set forth in the Loan Documents as of the date
requested by Lender or, to the extent of any changes to any such representations
and warranties, so stating such changes, and (y) within thirty (30) days, Tenant
estoppel certificates addressed to Lender, its successors and assigns from each
Tenant at the Property in form and substance reasonably satisfactory to Lender.
 
   6.3    Financial Reporting.
 
       6.3.1  Bookkeeping. Borrower shall keep on a calendar year basis, in
accordance with GAAP or any other accounting method, consistently applied,
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense and any services,
Equipment or furnishings provided in connection with the operation of the
Property, whether such income or expense is realized by Borrower, Manager or any
Affiliate of Borrower. Lender shall have the right from time to time during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining them, and to make
such copies or extracts thereof as Lender shall reasonably require. After an
Event of Default, Borrower shall pay any costs incurred by Lender to examine
such books, records and accounts, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.
 
       6.3.2  Annual Reports. Borrower shall furnish to Lender annually within
ninety (90) days after each calendar year, a complete copy of Borrower’s annual
financial statements prepared by an independent certified public accountant
reasonably acceptable to Lender, prepared in accordance with GAAP or any other
accounting method, consistently applied, and containing balance sheets and
statements of profit and loss for Borrower and the Property in such detail as
Lender may reasonably request. Each such statement (x) shall be in form and
substance reasonably satisfactory to Lender, (y) shall set forth the financial
condition and the income and expenses for the Property for the immediately
preceding calendar year, including statements of annual Net Operating Income as
well as (1) a list of Tenants, if any, occupying more than twenty percent of the
rentable space of the Property, (2) a breakdown showing (a) the year in which
each Lease then in effect expires, (b) the percentage of rentable space covered
by such Lease, (c) the percentage of base rent with respect to which Leases
shall expire in each such year, expressed both on a per year and a cumulative
basis and (z) shall be accompanied by an Officer’s Certificate certifying (1)
that such statement is true, correct, complete and accurate in all material
respects and presents fairly the financial condition of the Property and has
been prepared in accordance with GAAP or any other accounting method
consistently applied and (2) whether there exists a Default or Event of Default,
and if so, the nature thereof, the period of time it has existed and the action
then being taken to remedy it.
 
       6.3.3       Monthly/Quarterly Reports. Borrower shall furnish to Lender
within twenty (20) days after the end of each calendar month or quarter, as
applicable, the following items: (i) monthly
39
88 Hamilton - Stamford


--------------------------------------------------------------------------------

and year–to–date operating statements, noting Net Operating Income and other
information necessary and sufficient under GAAP or any other accounting method,
consistently applied to fairly represent the financial position and results of
operation of the Property during such calendar month, all in form satisfactory
to Lender; (ii) quarterly, a balance sheet for such calendar quarter; (iii)
quarterly, a comparison of the budgeted income and expenses and the actual
income and expenses for each quarter and year–to–date for the Property, together
with a detailed explanation of any variances of ten percent (10%) or more
between budgeted and actual amounts for such period and year to date; (iv)
quarterly, a statement of the actual Capital Expenses made by Borrower during
each calendar quarter as of the last day of such calendar quarter; (v)
quarterly, a statement that Borrower has not incurred any indebtedness other
than indebtedness permitted hereunder; (vi) quarterly, an aged receivables
report; and (vii) monthly, rent rolls identifying the leased premises, names of
all Tenants, units leased, monthly rental and all other charges payable under
each Lease, date to which paid, term of Lease, date of occupancy, date of
expiration, material special provisions, concessions or inducements granted to
Tenants, and a year–by–year schedule showing by percentage the rentable area of
the Improvements and the total base rent attributable to Leases expiring each
year) and a delinquency report for the Property. Each such statement shall be
accompanied by an Officer’s Certificate certifying (1) that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property in accordance with GAAP
or any other accounting method, consistently applied (subject to normal year–end
adjustments) and (2) whether there exists a Default or Event of Default, and if
so, the nature thereof, the period of time it has existed and the action then
being taken to remedy it.
 
6.3.4       Other Reports. Borrower shall furnish to Lender, within ten (10)
Business Days after request, such further detailed information with respect to
the operation of the Property and the financial affairs of Borrower, Borrower
Representative or Manager as may be reasonably requested by Lender or any
applicable Rating Agency.
 
6.3.5       Annual Budget. Borrower shall prepare and submit (or shall cause
Manager to prepare and submit) to Lender within thirty (30) days after the
commencement of a Cash Management Period and thereafter by November 30th of each
year during the Term, until such Cash Management Period has ended, for approval
by Lender, which approval shall not be unreasonably withheld or delayed, a
proposed pro forma budget for the Property for the succeeding calendar year (the
“Annual Budget”), and, promptly after preparation thereof, any revisions to such
Annual Budget. Lender’s failure to approve or disapprove any Annual Budget or
revision within thirty (30) days after Lender’s receipt thereof shall be deemed
to constitute Lender’s approval thereof. The Annual Budget shall consist of (i)
an operating expense budget (the “Operating Budget”) showing, on a
month–by–month basis, in reasonable detail, each line item of Borrower’s
anticipated operating income and operating expenses (on a cash and accrual
basis), including amounts required to establish, maintain or increase any
monthly payments required hereunder, and (ii) a Capital Expense budget (the
“Capital Budget”) showing, on a month–by–month basis, in reasonable detail, each
line item of anticipated Capital Expenses.
 
6.3.6       Breach. If Borrower fails to provide to Lender or its designee any
of the financial statements, certificates, reports or information (the “Required
Records”) required by this Section 6.3 within thirty (30) days after the date
upon which such Required Record is due, Borrower shall pay to Lender, at
Lender’s option and in its discretion, an amount equal to $5,000 for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior notice of such failure.  In addition, thirty (30)
days after Borrower’s failure to deliver any Required Records, Lender shall have
the option, upon fifteen (15) days notice to Borrower to gain access to
Borrower’s books and records and prepare or have prepared at Borrower’s expense,
any Required Records not delivered by Borrower.
40
88 Hamilton - Stamford


--------------------------------------------------------------------------------

 
7.   INSURANCE; CASUALTY; AND CONDEMNATION
 
7.1          Insurance.
 
7.1.1       Coverage. Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain during the Term the following
policies of insurance:
 
(a)           Property insurance insuring against loss or damage customarily
included under so called “all risk” or “special form” policies including fire,
lightning, flood, earthquake, windstorm/hail, vandalism, and malicious mischief,
boiler and machinery and coverage for damage or destruction caused by “War”, if
available, and the acts of terrorists, both foreign and domestic, whether
considered “certified” under applicable laws and legislation or otherwise (or
such policies shall have no exclusion from coverage with respect thereto) and
such other insurable hazards as, under good insurance practices, from time to
time are insured against for other property and buildings similar to the
Property in nature, use, location, height, and type of construction. Such
insurance policy shall also provide coverage for Ordinance or Law, coverage for
loss to the undamaged portion of the Improvements, demolition and increased cost
of construction (which insurance for demolition and increased cost of
construction may contain a sub–limit satisfactory to Lender). Each such
insurance policy shall (i) be in an amount equal to the greater of (A) one
hundred percent (100%) of the then replacement cost of the Improvements without
deduction for physical depreciation, and (B) such amount as is necessary so that
the insurer would not deem Borrower a co–insurer under such policies, (ii) have
deductibles no greater than $10,000 per occurrence, (iii) be paid annually in
advance and (iv) contain either no coinsurance or an agreed amount endorsement
and a replacement cost endorsement with a waiver of depreciation, and shall
cover, without limitation, all Tenant improvements and betterments that Borrower
is required to insure pursuant to any Lease on a replacement cost basis. If the
insurance required under this subsection is not obtained by blanket insurance
policies, the insurance policy shall be endorsed to also provide guaranteed
building replacement cost to the Improvements and such Tenant improvements in an
amount to be subject to the consent of Lender, which consent shall not be
unreasonably withheld, but in all events, not less than would be required to
restore the Property following a Casualty. If policy is written as part of a
blanket, Borrower will provide Lender with a complete schedule of locations and
values for properties associated with the blanket policy. Lender shall be named
Mortgagee and Lender’s Loss Payee on a Standard Mortgagee Endorsement.
 
(b)           Flood insurance if any part of the Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, in an amount at least equal to the lesser of: (i) the greater of
(A) the then full replacement cost of the Property without deduction for
physical depreciation and (B) the unpaid Principal and (ii) the maximum limit of
coverage available under the National Flood Insurance Plan with respect to the
Property; provided, however, that Lender shall be entitled to require flood
insurance in amounts greater than the foregoing, in its discretion. If flood
insurance is required, the maximum deductible allowable on the primary layer of
coverage shall be $10,000.
 
(c)           Public liability insurance, including terrorism, to be written on
an occurrence basis (i) “Commercial General Liability Insurance”, (ii) “Owned”,
“Hired” and “Non Owned Auto Liability”; and (iii) umbrella liability coverage
for personal injury, bodily injury, death, accident and property damage, such
insurance providing in combination not less than $1,000,000 per occurrence, not
less than $2,000,000 in the annual aggregate with no deductible or self–insured
retention and not less than $15,000,000.00 umbrella, each on a per location
basis. If aggregate limits are shared with other locations the coverage shall
include either (A) a “Per Location Aggregate Endorsement” or (B) the amount of
umbrella liability insurance to be provided shall be not less than $5,000,000 in
excess of the umbrella coverage set forth in the preceding sentence. The
policies described in this subsection shall also include
41
88 Hamilton - Stamford


--------------------------------------------------------------------------------

coverage for elevators, escalators, independent contractors, “Contractual
Liability” (covering, to the maximum extent permitted by law, Borrower’s
obligation to indemnify Lender as required under this Agreement and the other
Loan Documents), “Products” and “Completed Operations Liability” coverage.
 
(d)           Rental loss or business interruption insurance, including
terrorism, (i) with Lender being named as “Lender Loss Payee”, (ii) in an amount
equal to one hundred percent (100%) of the projected Rents from the Property
during the period of restoration but not less than 12 months; and (iii)
containing an extended period of indemnity endorsement of not less than 6 months
which provides that after the physical loss to the Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of eighteen (18)
months from the date that the Property is damaged, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such insurance shall be increased from time to time during the Term as
and when the estimated or actual Rents increase.
 
(e)           To the extent such equipment exists on the Property, comprehensive
boiler and machinery insurance, including terrorism, covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all Tenant improvements and betterments that
Borrower is required to insure pursuant to the lease on a replacement cost basis
or such other lesser amount as approved by Lender.
 
(f)            Worker’s compensation insurance with respect to any employees of
Borrower, as required by any Legal Requirement.
 
(g)           During any period of repair or restoration, builder’s “all–risk”
insurance on a “Completed Value Basis” in an amount equal to not less than the
full, completed insurable value of the Property, against such risks (including
fire and extended coverage and collapse of the Improvements to agreed limits) as
Lender may request, in form and substance acceptable to Lender, and consistent
with the insurance requirements from Section 7.1.1(a).
 
(h)           Such other insurance or higher limits on the Property or on any
replacements or substitutions thereof or additions thereto as may from time to
time be required by Lender against other insurable hazards or casualties which
at the time are commonly insured against in the case of property similarly
situated including, without limitation, sinkhole, mine subsidence and
environmental insurance, due regard being given to the height and type of
buildings, their construction, location, use and occupancy.
 
7.1.2       Policies.  All policies of insurance (the “Policies”) required
pursuant to Section 7.1.1 shall (i) be issued by companies approved by Lender
and authorized to do business in the State, with a claims paying ability rating
of “A” or better by S&P (and the equivalent by any other Rating Agency) and a
rating of A:X or better in the current Best’s Insurance Reports; (ii) name
Lender and its successors or assigns as their interests may appear as the
Mortgagee (in the case of property) Lender’s Loss Payee (in the case of rent
loss or business interruption insurance) and an additional insured (in the case
of liability insurance); (iii) contain (in the case of property insurance) a
Non–Contributory Standard Mortgagee Clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the Person to which all
payments made by such insurance company shall be paid; (iv) contain provisions
permitting Borrower to waive its right of subrogation against Lender; (v) be
assigned and the originals thereof delivered to Lender; (vi) contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest, including (A) endorsements providing that neither Borrower, Lender nor
any other party shall be a co–insurer under the Policies, (B) that Lender shall
receive at least thirty (30) days’ prior written notice of cancellation of any
of the Property Policies and when available, liability policies (provided,
however, that if such notice provisions are not available in any of the
liability Policies,
42
88 Hamilton - Stamford


--------------------------------------------------------------------------------

Borrower shall provide the required notice to Lender), (C) an agreement whereby
the insurer waives any right to claim any premiums and commissions against
Lender, provided that the policy need not waive the requirement that the premium
be paid in order for a claim to be paid to the insured, and (D) providing that
Lender is permitted to make payments to effect the continuation of such Policy
upon notice of cancellation due to non–payment of premiums; (vii) in the event
any insurance policy (except for general public and other liability and workers
compensation insurance) shall contain breach of warranty provisions, such policy
shall provide that with respect to the interest of Lender, such insurance policy
shall not be invalidated by and shall insure Lender regardless of (A) any act,
failure to act or negligence of or violation of warranties, declarations or
conditions contained in such policy by any named insured, (B) the occupancy or
use of the premises for purposes more hazardous than permitted by the terms
thereof, or (C) any foreclosure or other action or proceeding taken by Lender
pursuant to any provision of the Loan Documents; and (viii) be satisfactory in
form and substance to Lender and approved by Lender as to amounts, form, risk
coverage, deductibles, loss payees and insureds. Borrower shall pay the premiums
for such Policies (the “Insurance Premiums”) as the same become due and payable
and furnish to Lender evidence of the renewal of each of the Policies together
with (unless such Insurance Premiums have been paid by Lender pursuant to
Section 3.3) receipts for or other evidence of the payment of the Insurance
Premiums reasonably satisfactory to Lender. If Borrower does not furnish such
evidence and receipts at least thirty (30) days prior to the expiration of any
expiring Policy, then Lender may, but shall not be obligated to, procure such
insurance and pay the Insurance Premiums therefor, and Borrower shall reimburse
Lender for the cost of such Insurance Premiums promptly on demand, with interest
accruing at the Default Rate. Borrower shall deliver to Lender a certified copy
of each Policy within thirty (30) days after its effective date. Within thirty
(30) days after request by Lender, Borrower shall obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested by Lender,
taking into consideration changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices and the like.
 
7.2           Casualty.
 
7.2.1       Notice; Restoration. If the Property is damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice thereof to Lender. Following the occurrence of a Casualty,
Borrower, regardless of whether insurance proceeds are available, shall promptly
proceed to restore, repair, replace or rebuild the Property in accordance with
Legal Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.
 
7.2.2       Settlement of Proceeds. If a Casualty covered by any of the Policies
(an “Insured Casualty”) occurs where the loss does not exceed $500,000, provided
no Default or Event of Default has occurred and is continuing, Borrower may
settle and adjust any claim without the prior consent of Lender; provided such
adjustment is carried out in a competent and timely manner, and Borrower is
hereby authorized to collect and receipt for the insurance proceeds (the
“Proceeds”). In the event of an Insured Casualty where the loss equals or
exceeds $500,000 (a “Significant Casualty”), Lender may, in its sole discretion,
settle and adjust any claim without the consent of Borrower and agree with the
insurer(s) on the amount to be paid on the loss. All Proceeds shall be due and
payable solely to Lender and held by Lender in the Casualty/Condemnation
Subaccount and disbursed in accordance herewith. If Borrower or any party other
than Lender is a payee on any check representing Proceeds with respect to a
Significant Casualty, Borrower shall immediately endorse, and cause all such
third parties to endorse, such check payable to the order of Lender. Borrower
hereby irrevocably appoints Lender as its attorney–in–fact, coupled with an
interest, to endorse such check payable to the order of Lender. The expenses
incurred by Lender in the settlement, adjustment and collection of the Proceeds
shall become part of the Debt and shall be reimbursed by Borrower to Lender upon
demand.
43
88 Hamilton - Stamford


--------------------------------------------------------------------------------

 
7.3          Condemnation.
 
7.3.1       Notice; Restoration.  Borrower shall promptly give Lender notice of
the actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available, shall promptly proceed to restore, repair, replace or
rebuild the Property in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.
 
7.3.2       Collection of Award. Lender is hereby irrevocably appointed as
Borrower’s attorney–in–fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment in respect of a Condemnation
(an “Award”) and to make any compromise, adjustment or settlement in connection
with such Condemnation. Notwithstanding any Condemnation (or any transfer made
in lieu of or in anticipation of such Condemnation), Borrower shall continue to
pay the Debt at the time and in the manner provided for in the Loan Documents,
and the Debt shall not be reduced unless and until any Award shall have been
actually received and applied by Lender to expenses of collecting the Award and
to discharge of the Debt. Lender shall not be limited to the interest paid on
the Award by the condemning authority but shall be entitled to receive out of
the Award interest at the rate or rates provided in the Note (or Undefeased
Note, as the case may be). If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt. Borrower shall cause any Award that is payable
to Borrower to be paid directly to Lender. Lender shall hold such Award in the
Casualty/Condemnation Subaccount and disburse such Award in accordance with the
terms hereof.
 
7.4           Application of Proceeds or Award.
 
7.4.1       Application to Restoration. If an Insured Casualty or Condemnation
occurs where (i) the loss is in an aggregate amount less than twenty percent
(20%) of the unpaid Principal, (ii) in the reasonable judgment of Lender, the
Property can be restored within the earliest to occur of (x) nine (9) months
from the date of the Insured Casualty or Condemnation (inclusive of any
adjustment period), (y) six (6) months before the Stated Maturity Date and (z)
the expiration of the rental or business interruption insurance with respect
thereto, to the Property’s pre–existing condition and utility as existed
immediately prior to such Insured Casualty or Condemnation and to an economic
unit not less valuable and not less useful than the same was immediately prior
to the Insured Casualty or Condemnation, and after such restoration will
adequately secure the Debt and (iii) no Default or Event of Default shall have
occurred and be then continuing, then the Proceeds or the Award, as the case may
be (after reimbursement of any expenses incurred by Lender), shall be applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property (the “Restoration”), in the manner set forth herein. Borrower shall
commence and diligently prosecute such Restoration. Notwithstanding the
foregoing, in no event shall Lender be obligated to apply the Proceeds or Award
to reimburse Borrower for the cost of Restoration unless, in addition to
satisfaction of the foregoing conditions, both (x) Borrower shall pay (and if
required by Lender, Borrower shall deposit with Lender in advance) all costs of
such Restoration in excess of the net amount of the Proceeds or the Award to be
made available pursuant to the terms hereof; and (y) Lender shall have received
evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents will be at least equal to the sum of the operating
expenses and Debt Service, as reasonably determined by Lender.
 
7.4.2       Application to Debt. Except as provided in Section 7.4.1, any
Proceeds or Award may, at the option of Lender in its discretion, be applied to
the payment of (i) accrued but unpaid
44
88 Hamilton - Stamford


--------------------------------------------------------------------------------

interest on the Note, (ii) the unpaid Principal and (iii) other charges due
under the Note or any of the other Loan Documents, or applied to reimburse
Borrower for the cost of any Restoration, in the manner set forth in Section
7.4.3. Any such prepayment of the Loan shall be without any Yield Maintenance
Premium, unless an Event of Default has occurred and is continuing at the time
the Proceeds are received from the insurance company or the Award is received
from the condemning authority, as the case may be, in which event Borrower shall
pay to Lender an additional amount equal to the Yield Maintenance Premium, if
any, that may be required with respect to the amount of the Proceeds or Award
applied to the unpaid Principal. After any such application to the unpaid
Principal, the remaining unpaid Principal shall be reamortized over the
remaining Term hereof.
 
7.4.3       Procedure for Application to Restoration. If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (ii) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender, (iii) prior to the commencement of Restoration, all immediately
available funds in addition to the Proceeds or Award that in Lender’s judgment
are required to complete the proposed Restoration, (iv) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (v) all plans and specifications and construction
contracts for such Restoration, such plans and specifications and construction
contracts to be approved by Lender prior to commencement of any work. Lender
may, at Borrower’s expense, retain a consultant to review and approve all
requests for disbursements, which approval shall also be a condition precedent
to any disbursement. No payment made prior to the final completion of the
Restoration shall exceed ninety percent (90%) of the value of the work performed
from time to time, until fifty percent (50%) of the Restoration is completed,
after which such limit shall be increased to ninety-five percent (95%); funds
other than the Proceeds or Award shall be disbursed prior to disbursement of
such Proceeds or Award; and at all times, the undisbursed balance of such
Proceeds or Award remaining in the hands of Lender, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of
Lender by or on behalf of Borrower for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Default or Event of Default then exists, any surplus that remains
out of the Proceeds held by Lender after payment of such costs of Restoration
shall be paid to Borrower. Any surplus that remains out of the Award received by
Lender after payment of such costs of Restoration shall, in the discretion of
Lender, be retained by Lender and applied to payment of the Debt or returned to
Borrower.
 
7.4.4       Prepayment upon Partial Condemnation. Notwithstanding the foregoing
provisions in this Section 7, if the Loan or any portion thereof is included in
a REMIC Trust and immediately following a release of any portion of the Lien of
the Security Instrument in connection with a Condemnation (but taking into
account any proposed Restoration of the remaining portion of the Property that
remains subject to the Lien), the Loan-to-Value ratio of the remaining portion
of the Property that remains subject to the Lien is greater than 125% (such
value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust, based solely on real property and
excluding any personal property and going concern value, if any), then the
principal balance of the Loan must be paid down by an amount equal to the least
of the following amounts: (i) the net Condemnation Award, (ii) the fair market
value of the released property at the time of the release, or (iii) an amount
such that the Loan-to-Value ratio (as so determined by Lender) does not increase
after the release unless Lender receives an opinion of counsel that if such
amount is not paid, the securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the Lien of
the Security Instrument.
45
88 Hamilton - Stamford


--------------------------------------------------------------------------------

 
8.    DEFAULTS
 
8.1          Events of Default. An “Event of Default” shall exist with respect
to the Loan if any of the following shall occur:
 
        (a)  any portion of the Debt is not paid when due or any other amount
under Section 3.10(a) is not paid in full when due (unless during any Cash
Management Period, sufficient funds are available in the relevant Subaccount on
the applicable date);
 
        (b)  any of the Taxes are not paid when due (unless Lender is paying
such Taxes pursuant to Section 3.3), subject to Borrower’s right to contest
Taxes in accordance with Section 5.2;
 
        (c)  the Policies are not kept in full force and effect, or are not
delivered to Lender upon request;
 
        (d)  a Transfer other than a Permitted Transfer occurs;
 
        (e)  any representation or warranty made in any Loan Document, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished by Borrower or Guarantor in connection with any Loan
Document, shall be false or misleading in any material respect as of the date
the representation or warranty was made;
 
        (f)  Borrower, Borrower Representative or Guarantor shall (i) make an
assignment for the benefit of creditors or (ii) generally not be paying its
debts as they become due;
 
        (g)  a receiver, liquidator or trustee shall be appointed for Borrower,
Borrower Representative or Guarantor; or Borrower, Borrower Representative or
Guarantor shall be adjudicated a bankrupt or insolvent; or any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Borrower Representative or Guarantor, as the case
may be; or any proceeding for the dissolution or liquidation of Borrower,
Borrower Representative or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Borrower Representative or Guarantor, as the case may
be, only upon the same not being discharged, stayed or dismissed within sixty
(60) days;
 
        (h)  any covenant contained in Sections 5.11.1 (a) – (e), 5.12, 5.14,
5.15 or 5.16 is breached;
 
        (i)  except as expressly permitted hereunder, the actual or threatened
alteration, improvement, demolition or removal of all or any of portion of the
Improvements without the prior written consent of Lender or the physical waste
of any portion of the Property;
 
        (j)  an Event of Default as defined or described elsewhere in this
Agreement or in any other Loan Document occurs; or any other event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate or to permit Lender to accelerate the maturity of any portion of the
Debt;
 
        (k)  a default occurs under any term, covenant or provision set forth
herein or in any other Loan Document which specifically contains a notice
requirement or grace period and such notice has been given and such grace period
has expired;
 
46
88 Hamilton - Stamford


--------------------------------------------------------------------------------

        (l)  any of the assumptions contained in any substantive
non–consolidation opinion, delivered to Lender by Borrower’s counsel in
connection with the Loan or otherwise hereunder, were not true and correct as of
the date of such opinion or thereafter became untrue or incorrect;
 
        (m)  a default shall be continuing under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
otherwise specified in this Section 8.1, for ten (10) days after notice to
Borrower (or Guarantor, if applicable) from Lender, in the case of any default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other default; provided, however,
that if such non–monetary default is susceptible of cure but cannot reasonably
be cured within such thirty (30)–day period, and Borrower (or Guarantor, if
applicable) shall have commenced to cure such default within such thirty
(30)–day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30)–day period shall be extended for an additional period of
time as is reasonably necessary for Borrower (or Guarantor, if applicable) in
the exercise of due diligence to cure such default, such additional period not
to exceed sixty (60) days; or
 
        (n)  Borrower fails to comply fully, completely and timely with the
covenants and agreements set forth in Article 9.
 
8.2           Remedies.
 
8.2.1       Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in subsection (f) or (g) of Section 8.1) and at
any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges, Yield
Maintenance Premium and any other amounts owing by Borrower), without notice or
demand; and upon any Event of Default described in subsection (f) or (g) of
Section 8.1, the Debt (including unpaid interest, Default Rate interest, Late
Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrower) shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained in any Loan Document to the contrary notwithstanding.
 
8.2.2       Remedies Cumulative. Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under the Loan Documents or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared, or be automatically, due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents. Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing, (i) to the extent permitted by applicable law, Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property, the Security Instrument has been foreclosed, the Property has been
sold or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full. To the extent permitted by applicable law, nothing contained in
any Loan Document shall be construed as requiring Lender to resort to any
portion of the Property for the
47
88 Hamilton - Stamford


--------------------------------------------------------------------------------

satisfaction of any of the Debt in preference or priority to any other portion,
and Lender may seek satisfaction out of the entire Property or any part thereof,
in its discretion.
 
        8.2.3  Severance. Lender shall have the right from time to time to sever
the Note and the other Loan Documents into one or more separate notes, mortgages
and other security documents (and, in connection therewith, to bifurcate or
otherwise modify the nature of the collateral that secures such notes) in such
denominations and priorities of payment and liens as Lender shall determine in
its discretion for purposes of evidencing and enforcing its rights and remedies.
Borrower shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect such severance, Borrower
ratifying all that such attorney shall do by virtue thereof; provided, however,
that Lender shall not make or execute any such documents under such power prior
to the delivery to Borrower of five (5) days prior notice of Lender’s intent to
exercise its rights under such power.
 
        8.2.4  Delay. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Security Instrument to the
extent necessary to foreclose on all or any portion of the Property, the Rents,
the Cash Management Accounts or any other collateral.
 
        8.2.5  Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt (and to the extent permitted under applicable laws,
secured by the Security Instrument and other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.
 
9.    SECONDARY MARKET PROVISIONS
 
    9.1     Transfer of Loan.
 
        (a)  Lender may, at any time, sell, transfer or assign the Loan, the
Loan Documents and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass–through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”) secured by or evidencing
ownership interests in the Note and the Security Instrument (each such sale,
assignment, participation or securitization, a “Secondary Market Transaction”).
Lender may forward to each purchaser, transferee, assignee, servicer,
participant, investor in such Securities or any NRSRO (all of the foregoing
entities collectively referred to as the “Investor”) and each prospective
Investor, all documents and information which Lender now has or may hereafter
acquire relating to the Loan and to Borrower, Borrower Representative and
Guarantor and the Property,
48
88 Hamilton - Stamford


--------------------------------------------------------------------------------

whether furnished by Borrower, Borrower Representative, Guarantor or otherwise,
as Lender determines necessary or appropriate.
 
        (b)  If requested by Lender, Borrower shall assist Lender in satisfying
the market standards to which Lender customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies or applicable
Legal Requirements in connection with any Secondary Market Transactions,
including to:
 
           (i)  (A) provide updated financial and other information with respect
to the Property, the business operated at the Property, Borrower, Borrower
Representative, Guarantor, any Affiliate of Borrower, Borrower Representative,
Guarantor or Manager, (B) provide updated budgets and rent rolls (including
itemized percentage of floor area occupied and percentage of aggregate base rent
for each Tenant) relating to the Property, and (C) provide updated appraisals,
market studies, environmental reviews (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (the information referred to in clauses (A), (B) and (C) shall
hereinafter be referred to collectively as “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors, certificates of third party service providers or opinions
of counsel acceptable to Lender and the Rating Agencies;
 
           (ii)  provide opinions of counsel, which may be relied upon by Lender
and the NRSROs, and their respective counsel, agents and representatives, as to
bankruptcy non-consolidation, fraudulent conveyance and true sale, or any other
opinion customary in Secondary Market Transactions or required by the Rating
Agencies with respect to the Property, Borrower, Borrower Representative,
Guarantor and any Affiliate of Borrower, Borrower Representative or Guarantor,
which counsel and opinions shall be satisfactory to Lender and the Rating
Agencies;
 
           (iii)  provide updated (as of the closing date of any Secondary
Market Transaction) representations and warranties made in the Loan Documents
and such additional representations and warranties as Lender or the Rating
Agencies may require;
 
           (iv)  subject to Section 9.4 hereof, execute modifications and
amendments to the Loan Documents and Borrower’s organizational documents as
Lender or the Rating Agencies may require, including, without limitation, the
addition of one or more Independent Directors pursuant to the terms and
provisions of Schedule III attached hereto;
 
           (v)  provide access to, and conduct tours of, the Property; and
 
           (vi)  provide certifications or other evidence of reliance acceptable
to Lender and the Rating Agencies with respect to third party reports and other
information obtained in connection with the origination of the Loan or any
Updated Information.
 
        (c)  If, at the time a Disclosure Document (as hereinafter defined) is
being prepared for a Secondary Market Transaction, Lender expects that Borrower
alone or Borrower and one or more Affiliates of Borrower (including Guarantor or
other Person that is directly or indirectly committed by contract or otherwise
to make payments on all or a part of the Loan) collectively, or the Property
alone or the Property and any Related Property collectively, will be a
Significant Obligor, the Borrower shall furnish to Lender upon request the
following financial information:
 
           (i)  if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Secondary Market
Transaction, may equal or exceed ten percent (10%) (but less than twenty percent
(20%)) of the aggregate principal amount of all mortgage
49
88 Hamilton - Stamford


--------------------------------------------------------------------------------

loans included or expected to be included in the Secondary Market Transaction,
net operating income for the Property and any Related Property for the most
recent fiscal year and interim period as required under Item 1112(b)(1) of
Regulation AB (or, if the Loan is not treated as a non-recourse loan under
Instruction 3 for Item 1101(k) of Regulation AB, selected financial data meeting
the requirements and covering the time periods specified in Item 301 of
Regulation S-K and Item 1112(b)(1) of Regulation AB); or
 
(ii)           if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Secondary Market
Transaction, may equal or exceed twenty percent (20%) of the aggregate principal
amount of all mortgage loans included or expected to be included in the
Secondary Market Transaction, the financial statements required under Item
1112(b)(2) of Regulation AB (which includes, but may not be limited to, a
balance sheet with respect to the entity that Lender determines to be a
Significant Obligor for the two most recent Fiscal Years and applicable interim
periods, meeting the requirements of Rule 3-01 of Regulation S-X (17 C.F.R. Part
210), and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).
 
(d)           Further, if requested by Lender, Borrower shall, promptly upon
Lender’s request, furnish to Lender financial data or financial statements
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, for any Tenant of the Property if, in connection with a
Secondary Market Transaction, Lender expects there to be, as of the cutoff date
for such Secondary Market Transaction, a concentration with respect to such
Tenant or group of Affiliated Tenants within all of the mortgage loans included
or expected to be included in the Secondary Market Transaction such that such
Tenant or group of Affiliated Tenants would constitute a Significant Obligor.
Subject to the right of Borrower to obtain and disclose such information
pursuant to the terms and conditions of outstanding Leases or otherwise,
Borrower shall furnish to Lender, in connection with the preparation of the
Disclosure Documents and on an ongoing basis, financial data and/or financial
statements with respect to such Tenants meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the Secondary
Market Transaction (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.
 
(e)            If Lender determines that Borrower alone or Borrower and one or
more Affiliates of Borrower collectively, or the Property alone or the Property
and any Related Property collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, on an ongoing basis, selected financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) Exchange Act Filings are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
 
(f)            Any financial data or financial statements provided pursuant to
this Section 9.1 shall be furnished to Lender within the following time periods:
 
50
88 Hamilton - Stamford


--------------------------------------------------------------------------------

           (i)  with respect to information requested in connection with the
preparation of Disclosure Documents for a Secondary Market Transaction, within
ten (10) Business Days after notice from Lender; and
 
           (ii)  with respect to ongoing information required under Section
9.1(d) and (e) above, (A) not later than thirty (30) days after the end of each
fiscal quarter of Borrower and (B) not later than seventy-five (75) days after
the end of each fiscal year of Borrower.
 
        (g)  If requested by Lender, Borrower shall provide Lender, promptly,
and in any event within three (3) Business Days following Lender’s request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements relating to a Secondary Market Transaction or as shall otherwise be
reasonably requested by the Lender.
 
        (h)  If requested by Lender, whether in connection with a Secondary
Market Transaction or at any time thereafter during which the Loan and any
Related Loans are included in a Secondary Market Transaction, the Borrower shall
provide Lender, promptly upon request, but subject to the limitations with
respect to Tenant information described in Section 9.1(d), a list of Tenants
(including all affiliates of such Tenants) that in the aggregate (1) occupy 10%
or more (but less than 20%) of the total floor area of the improvements or
represent 10% or more (but less than 20%) of aggregate base rent, and (2) occupy
20% or more of the total floor area of the Improvements or represent 20% or more
of aggregate base.
 
           (i)  All financial statements provided by Borrower pursuant to this
Section 9.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP and
shall meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by independent accountants in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements shall be certified by the chief
financial officer of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.
 
9.2           Use of Information. Borrower understands that information provided
to Lender by Borrower and its agents, counsel and representatives may be
included in preliminary and final disclosure documents in connection with the
Secondary Market Transaction, including an offering circular, a prospectus,
prospectus supplement, private placement memorandum or other offering document
(each, a “Disclosure Document”) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, investment banking firms, NRSROs,
accounting firms, law firms and other third-party advisory and service providers
relating to the Secondary Market Transaction.
51
88 Hamilton - Stamford


--------------------------------------------------------------------------------

Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by the Lender, the Issuer (as hereinafter defined)
or the placement agent or underwriter of the Secondary Market Transaction may be
made publicly available if required, and in the manner prescribed, by Section
15E(s)(4)(A) of the Exchange Act and any rules promulgated thereunder.
 
9.3           Borrower Indemnity.
 
(a)           Borrower hereby agrees to indemnify Lender (and for purposes of
this Section 9.3, Lender shall include its officers and directors) and each
Person who controls the Lender within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), the issuer of the Securities (the “Issuer” and for purposes of this
Section 9.3, Issuer shall include its officers, director and each Person who
controls the Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and any placement agent or underwriter with
respect to the Secondary Market Transaction, each of their respective officers
and directors and each Person who controls the placement agent or underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (collectively, the “Liabilities”) to which Lender, the
Lender Group, the Issuer or the Underwriter Group may become subject insofar as
the Liabilities arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of any material fact contained in the information
provided to Lender by Borrower and its agents, counsel and representatives, (ii)
the omission or alleged omission to state therein a material fact required to be
stated in such information or necessary in order to make the statements in such
information, in light of the circumstances under which they were made, not
misleading, or (iii) a breach of the representations and warranties made by
Borrower in Section 4.8 of this Agreement (Full and Accurate Disclosure).
Borrower also agrees to reimburse Lender, the Lender Group, the Issuer and/or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Lender Group, the Issuer and/or the Underwriter Group in connection
with investigating or defending the Liabilities. Borrower’s liability under this
paragraph will be limited to Liabilities that arise out of, or are based upon,
an untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Property. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have.
 
(b)           In connection with any Exchange Act Filing or other reports
containing comparable information that is required to be made “available” to
holders of the Securities under Regulation AB or applicable Legal Requirements,
Borrower agrees to (i) indemnify Lender, the Lender Group, the Issuer and the
Underwriter Group for Liabilities to which Lender, the Lender Group, the Issuer
and/or the Underwriter Group may become subject insofar as the Liabilities arise
out of, or are based upon, an alleged untrue statement or alleged omission or an
untrue statement or omission made in reliance upon, and in conformity with,
information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Property, and (ii)
reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group for
any legal or other expenses reasonably incurred by Lender, the Lender Group, the
Issuer and/or the Underwriter Group in connection with defending or
investigating the Liabilities.
 
(c)           Promptly after receipt by an indemnified party under this Section
9.3 of notice of the commencement of any action, such indemnified party will, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 9.3, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the
52
88 Hamilton - Stamford


--------------------------------------------------------------------------------

indemnifying party from any liability which the indemnifying party may have to
any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.3, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party.  The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party.  Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings.
 
(d)           In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.3(a) or
(b) is for any reason held to be unenforceable as to an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.3(a) or (b), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.
 
(e)           The liabilities and obligations of both Borrower and Lender under
this Section 9.3 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
 
9.4          Restructuring of Loan. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right at any time to require Borrower to restructure the Loan into multiple
notes (which may include component notes or senior and junior notes) or to
create participation interests in the Loan, and which restructuring may include
reallocation of principal amounts of the Loan (including, by way of example, the
increase or decrease in the principal amount of the senior note and instrument
securing same, and the corresponding decrease or increase in the principal
amounts of the junior note(s) and the security instrument(s) securing same) or
the
53
88 Hamilton - Stamford


--------------------------------------------------------------------------------

restructuring of a portion of the Loan into a mezzanine loan (the “New Mezzanine
Loan”) to the owners of the direct equity interests in Borrower, secured by a
pledge of such direct equity interests, the establishment of different interest
rates and debt service payments for the Loan and the New Mezzanine Loan and the
payment of the Loan and the New Mezzanine Loan in such order of priority as may
be designated by Lender; provided, that (i) the total amounts of the Loan and
the New Mezzanine Loan shall equal the amount of the Loan immediately prior to
the restructuring, (ii) except in the case of an Event of Default under the Loan
or the New Mezzanine Loan, the weighted average interest rate of the Loan and
the New Mezzanine Loan, if any, shall, in the aggregate, equal the interest rate
which was applicable to the Loan immediately prior to the restructuring and
(iii) except in the case of an Event of Default under the Loan or the New
Mezzanine Loan, the debt service payments on the Loan and the New Mezzanine Loan
shall equal the debt service payment which was due under the Loan immediately
prior to the restructuring; provided that any such restructuring carried out
after the closing of the Loan shall be at no material cost to Borrower. Borrower
shall cooperate with all reasonable requests of Lender in order to restructure
the Loan and create the New Mezzanine Loan and shall (A) execute and deliver
such documents including, in the case of the New Mezzanine Loan, a mezzanine
note, a mezzanine loan agreement, a pledge and security agreement and a
mezzanine deposit account agreement, (B) cause Borrower’s counsel to deliver
such legal opinions and (C) create such newly formed bankruptcy remote borrower
under the New Mezzanine Loan as, in the case of each of (A), (B) and (C) above,
shall be reasonably required by Lender and required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender and satisfactory to any such Rating Agency, including the severance of
this Agreement, the Security Instrument and other Loan Documents if requested.
In the event Borrower fails to execute and deliver such documents to Lender
within ten (10) Business Days following such request by Lender, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower ratifying
all that such attorney shall do by virtue thereof.  It shall be an Event of
Default if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 9 after the expiration of ten (10) Business Days
after notice thereof. Borrower covenants and agrees that any such reallocation
(as described above) will be in compliance with the representations and
warranties set forth in Section 4.1 and Section 5.12 hereof.
 
10.     MISCELLANEOUS
 
10.1        Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest and rights under the Loan Documents, or in the Property, the Rents
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with any Loan Document. The provisions of
this Section 10.1 shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by any Loan Document; (ii)
impair the right of Lender to name Borrower as a party defendant in any action
or suit for foreclosure and sale under the Security Instrument; (iii) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Security Instrument or to exercise its remedies against the Property; or (vii)
constitute a
54
88 Hamilton - Stamford


--------------------------------------------------------------------------------

waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following (all such liability and obligation of Borrower for
any or all of the following being referred to herein as “Borrower’s Recourse
Liabilities”): (a) fraud or intentional misrepresentation by Borrower or any
guarantor in connection with the Loan; (b) the gross negligence or willful
misconduct of Borrower; (c) the breach of any representation, warranty, covenant
or indemnification in any Loan Document concerning Environmental Laws or
Hazardous Substances, including Sections 4.19 and 5.7, specifically including
the Required Remediation set forth on Exhibit A attached hereto, and clauses
(viii) through (xi) of Section 5.18; (d) Borrower causes, permits or allows
physical waste or after an Event of Default, the removal or disposal of any
portion of the Property which is not immediately replaced by property of similar
value or utility; (e) the misapplication or conversion by Borrower of (x) any
Proceeds paid by reason of any Insured Casualty, (y) any Award received in
connection with a Condemnation, or (z) any Rents, refund of Taxes or amounts in
any Subaccount (including any distributions or payments to
members/partners/shareholders of Borrower during a period which Lender did not
receive the full amounts required to be paid to Lender under the Loan
Documents); (f) failure to pay charges for labor or materials or other charges
that can create Liens on any portion of the Property unless such charges are the
subject of a bona fide dispute in which Borrower is contesting the amount or
validity thereof; (g) any security deposits collected with respect to the
Property which are not delivered to Lender upon a foreclosure of the Security
Instrument or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof; (h) an act or omission of any of
Borrower, Borrower Representative or Guarantor which hinders, delays or
interferes with Lender’s enforcement of its rights hereunder or under any other
Loan Document or the realization of the collateral, including the assertion by
any of Borrower, Borrower Representative or Guarantor of defenses or
counterclaims; (i) Borrower’s indemnifications of Lender set forth in Section
9.3, (j) any breach of the covenants contained in Section 5.12 and (k) the
breach of the representation contained in the last sentence of Section 4.15
hereof or the violation of the covenant contained in Section 5.9.4(x) hereof,
including without limitation, any Losses arising from or in any way related to
claims made by Tenants for any amounts charged by and paid to Borrower, as
landlord, and such amounts were not properly chargeable under the terms of the
applicable Lease.
 
Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”): (i) an Event of Default described in Section 8.1(d) shall have occurred
or (ii) a breach of the covenant set forth in Section 5.12, and a court of
competent jurisdiction holds or determines that such breach constitutes a
contributing factor in the substantive consolidation of the assets and
liabilities of the Borrower with the assets and liabilities of any debtor
pursuant to Title 11 of the Bankruptcy Code or (iii) the occurrence of any
condition or event described in either (y) Section 8.1(f) unless, with respect
to the occurrence of the event described in clause (ii) of Section 8.1(f),
Borrower is unable to pay its debts generally as they become due, or (z) Section
8.1(g) and, with respect to such condition or event described in Section 8.1(g),
either Borrower, Borrower Representative, Guarantor or any Person owning an
interest (directly or indirectly) in Borrower, Borrower Representative or
Guarantor causes such event or condition to occur (by way of example, but not
limitation, such Person seeks the appointment of a receiver or files a
bankruptcy petition), consents to, aids, solicits, supports, or otherwise
cooperates or colludes to cause such condition or event or fails to contest such
condition or event.
 
55
88 Hamilton - Stamford


--------------------------------------------------------------------------------

10.2        Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders who will not be paid from the proceeds of the Loan at closing.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses (including reasonable attorneys’ fees,
whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein. The provisions of this Section 10.2 shall
survive the expiration and termination of this Agreement and the repayment of
the Debt. Borrower, Borrower Representative, Key Principal and any sponsor of
Borrower acknowledge and agree that Lender and any of Lender’s agents or
correspondents, reserve the right, in their sole and absolute discretion, to
provide additional compensation to any broker, correspondent or originator of
the Loan.
 
10.3        Retention of Servicer. Lender reserves the right to retain the
Servicer and any special servicer to act as its agent(s) hereunder with such
powers as are specifically delegated to the Servicer and any special servicer by
Lender, whether pursuant to the terms of this Agreement, any pooling and
servicing agreement or similar agreement entered into as a result of a Secondary
Market Transaction, the Deposit Account Agreement or otherwise, together with
such other powers as are reasonably incidental thereto. Borrower shall pay any
fees and expenses of the Servicer and any reasonable third-party fees and
expenses, including, without limitation, special servicing fees, work-out fees,
liquidation fees and attorney’s fees and disbursements and fees and expenses in
connection with a prepayment, release of the Property, approvals under the Loan
Documents requested by Borrower, assumption of Borrower’s obligations or
modification of the Loan, special servicing or work-out of the Loan or
enforcement of the Loan Documents.
 
10.4        Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as any of the Debt is unpaid or such longer period if expressly set
forth in this Agreement. All Borrower’s covenants and agreements in this
Agreement shall inure to the benefit of the respective legal representatives,
successors and assigns of Lender.
 
10.5        Lender’s Discretion. Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right given to it to approve or
disapprove, or consent or withhold consent, or any arrangement or term is to be
satisfactory to Lender or is to be in Lender’s discretion, the decision of
Lender to approve or disapprove, to consent or withhold consent, or to decide
whether arrangements or terms are satisfactory or not satisfactory, or
acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
 
10.6        Governing Law.
 
(a)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR
56
88 Hamilton - Stamford


--------------------------------------------------------------------------------

THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE
DEBT. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO § 5–1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE COMPANY AT 1180 AVENUE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (i) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE
DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
10.7        Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower or
Lender therefrom, shall in any event be effective unless the same shall be in a
writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to or demand on Borrower or Lender shall entitle Borrower or Lender to
any other or future notice or demand in the same, similar or other
circumstances. Neither any failure nor any delay on the part of Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under any
other Loan Document, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under any Loan Document, Lender shall not be deemed to have waived any
right either to require prompt payment when due of all other amounts due under
the Loan Documents, or to declare an Event of Default for failure to effect
prompt payment of any such other amount.
 
57
88 Hamilton - Stamford


--------------------------------------------------------------------------------

10.8        Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION 10.8 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.
 
10.9        Headings/Exhibits. The Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  The Exhibits attached hereto, are
hereby incorporated by reference as a part of the Agreement with the same force
and effect as if set forth in the body hereof.
 
10.10      Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
10.11      Preferences. Upon the occurrence and continuance of an Event of
Default, Lender shall have the continuing and exclusive right to apply or
reverse and reapply (or having so applied, to reverse and reapply) any and all
payments by Borrower to any portion of the Debt. To the extent Borrower makes a
payment to Lender, or Lender receives proceeds of any collateral, which is in
whole or in part subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Debt or part thereof intended to be satisfied shall be revived and continue in
full force and effect, as if such payment or proceeds had not been received by
Lender. This provision shall survive the expiration or termination of this
Agreement and the repayment of the Debt.
 
10.12      Waiver of Notice.  Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.
 
10.13      Remedies of Borrower. If a claim or adjudication is made that Lender
or any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s
behalf.
 
58
88 Hamilton - Stamford


--------------------------------------------------------------------------------

10.14      Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.
 
10.15      Offsets, Counterclaims and Defenses. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.
 
10.16      Publicity. All news releases, publicity or advertising by Borrower or
its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender, a Loan purchaser, the Servicer
or the trustee in a Secondary Market Transaction, shall be subject to the prior
written approval of Lender. Lender shall have the right to issue any of the
foregoing without Borrower’s approval.
 
10.17      No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt, without, so long as no Event of
Default exists, the requirement for the payment of any Yield Maintenance Premium
(or, if the Debt has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Loan Documents immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained in any Loan
Document, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
 
10.18      Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that each is represented by separate counsel in connection with the negotiation
and drafting of the Loan Documents and that the Loan Documents shall not be
subject to the principle of construing their meaning against the party that
drafted them.
 
59
88 Hamilton - Stamford


--------------------------------------------------------------------------------

10.19      No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.
 
10.20      Yield Maintenance Premium. Borrower acknowledges that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents that is not
prepayable prior to the Open Prepayment Date and (b) if payments of Principal
are made to Lender prior to the regularly scheduled due date for such payment,
for any reason whatsoever, including as a result of Lender’s acceleration of the
Loan after an Event of Default, by operation of law or otherwise, Lender will
not receive all such interest and other benefits and may, in addition, incur
costs. For these reasons, and to induce Lender to make the Loan, Borrower
expressly waives any right or privilege to prepay the Loan except as otherwise
may be specifically permitted herein and agrees that, except as expressly
provided in Sections 2.3.4 and 7.4.2, all prepayments, if any, will be
accompanied by the Yield Maintenance Premium. Such Yield Maintenance Premium
shall be required whether payment is made by Borrower, by a Person on behalf of
Borrower, or by the purchaser at any foreclosure sale, and may be included in
any bid by Lender at such sale. Borrower further acknowledges that (A) it is a
knowledgeable real estate developer or investor; (B) it fully understands the
effect of the provisions of this Section 10.20, as well as the other provisions
of the Loan Documents; (C) the making of the Loan by Lender at the Interest Rate
and other terms set forth in the Loan Documents are sufficient consideration for
Borrower’s obligation to pay a Yield Maintenance Premium (if required); and
(D) Lender would not make the Loan on the terms set forth herein without the
inclusion of such provisions. Borrower also acknowledges that the provisions of
this Agreement limiting the right of prepayment and providing for the payment of
the Yield Maintenance Premium and other charges specified herein were
independently negotiated and bargained for, and constitute a specific material
part of the consideration given by Borrower to Lender for the making of the Loan
except as expressly permitted hereunder.
 
10.21      Assignment. The Loan, the Note, the Loan Documents or Lender’s
rights, title, obligations and interests therein may be assigned by Lender and
any of its successors and assigns to any Person at any time in its discretion,
in whole or in part, whether by operation of law (pursuant to a merger or other
successor in interest) or otherwise. Upon such assignment, all references to
Lender in this Agreement and in any Loan Document shall be deemed to refer to
such assignee or successor in interest and such assignee or successor in
interest shall thereafter stand in the place of Lender. Borrower may not assign
its rights, title, interests or obligations under this Agreement or under any of
the Loan Documents.
 
10.22      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
 
[The Remainder of the Page is Intentionally Blank]
 




60
88 Hamilton - Stamford


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
BORROWER:
 
88 HAMILTON AVENUE ASSOCIATES, LLC,
a Delaware limited liability company,
 
 
By:  /s/ John J. DiMenna,
Jr.                                                           
Name:  John J. DiMenna, Jr.
Title:    President
 
 
LENDER:
 
 
NATIXIS REAL ESTATE CAPITAL LLC,
a Delaware limited liability company
 
 
By:                                                                                                       
Name:                                                                                                  
Title:                                                                                                    
 
 
By:                                                                                                       
Name:                                                                                                  
Title:                                                                                                    
 
 
 
 
 
 
[Signature Page to Loan Agreement]
 


 
88 Hamilton - Stamford


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
BORROWER:
 
88 HAMILTON AVENUE ASSOCIATES, LLC,
a Delaware limited liability company,
 
 
By:                                                                                                       
Name:  John J. DiMenna, Jr.
Title:    President
 
 
LENDER:
 
 
NATIXIS REAL ESTATE CAPITAL LLC,
a Delaware limited liability company
 
 
By:  /s/ Michael
Magner                                                                  
Name:   Michael Magner    
                                                             
Title:    Managing
Director                                                               
 
 
By:   /s/ Roni
Kotel                                                                           
Name:   Roni
Kotel                                                                            
Title:   
Vice President                                                                       
 
 
 
 
 

 
[Signature Page to Loan Agreement]

88 Hamilton - Stamford


--------------------------------------------------------------------------------

Schedule 1
 
Index of Other Definitions
 
“Act” – Schedule 4
“Annual Budget” – 6.3.5
“Applicable Taxes” – 2.2.3
“Award” – 7.3.2
“Bankruptcy Action” – Schedule 4
“Bankruptcy Code” – Security Instrument
“Bankruptcy Proceeding” – 4.7
“Borrower’s Recourse Liabilities” – 10.1
“Buyer” – 5.16
“Capital Budget” – 6.3.5
“Capital Reserve Subaccount” – 3.4
“Cash Collateral Reserve Subaccount” – 3.11
“Cash Management Accounts” – 3.9
“Casualty” – 7.2.1
“Casualty/Condemnation Prepayment” – 2.3.2
“Casualty/Condemnation Subaccount” – 3.7
“Condemnation” – 7.3.1
“Defeasance” – 2.3.3(a)
“Defeasance Date” – 2.3.3(a)(i)
“Defeasance Deposit” – 2.3.3(a)(iv)
“Defeased Note” – 2.3.3(a)(vi)
“Disclosure Document” – 9.2
“Embargoed Person” – 5.19(a)
“Environmental Laws” – 4.19
“Equipment” – Security Instrument
“Exchange Act” – 9.2
“Exchange Act Filing” – 9.1(c)
“Event of Default” – 8.1
“FATF” – 5.19(b)
“First Payment Date” – 2.2.1
“Full Defeasance” – 2.3.3(a)
“Hazardous Substances” – 4.19
“Improvements” – Security Instrument
“Indemnified Liabilities” – 5.18
“Indemnified Party” – 5.18
“Independent Director” – Schedule 4
“Independent Manager” – Schedule 4
“Insurance Premiums” – 7.1.2
“Insured Casualty” – 7.2.2
“Issuer” – 9.3(a)
“Investor” – 9.1
“Late Payment Charge” – 2.5.3
“Lender Group” – 9.3(a)
“Lender’s Consultant” – 5.7.1
“Liabilities” – 9.3(a)
“Licenses” – 4.10
“Loan” – 2.1
 
 
 
Schedule 1 - 1
88 Hamilton - Stamford

--------------------------------------------------------------------------------

“Monthly Debt Service Subaccount” – 3.10(a)
“New Mezzanine Loan” – 9.4
“Notice” – 6.1
“OFAC” – 5.19(a)
“Operating Budget” – 6.3.5
“Operating Expense Subaccount” – 3.6
“Partial Defeasance” – 2.3.3(a)
“Permitted Investments” – Deposit Account Agreement
“Policies” – 7.1.2
“Principal” – 2.1
“Proceeds” – 7.2.2
“Proposed Material Lease” – 5.9.2
“Remedial Work” – 5.7.2(c)
“Rent Roll” – 4.15
“Required Records” – 6.3.6
“Required Repairs” – 3.2.1
“Required Repairs Subaccount” – 3.2.2
“Restoration” – 7.4.1
“Rollover Reserve Subaccount” – 3.5
“Scheduled Defeasance Payments” – 2.3.3(a)
“Secondary Market Transaction” – 9.1
“Securities” – 9.1
“Securities Act” – 9.2
“Security Agreement” – 2.3.3(a)(vii)
“Security Deposit Account” – 3.8
“Security Deposit Subaccount” – 3.8
“Significant Casualty” – 7.2.2
“Single Member Bankruptcy Remote LLC” – Schedule 4
“Sole Member” – Schedule 4
“Special Member” – Schedule 4
“Special Purpose Entity” – Schedule 4
“Special Transfer” – 5.16
“Springing Recourse Event” – 10.1
“Subaccounts” – 3.1
“Successor Borrower” – 2.3.3(b)
“Successor Guarantor” – 5.16(i)
“Tax and Insurance Subaccount” – 3.3
“Undefeased Note” – 2.3.3(a)(vi)
“Underwriter Group” – 9.3(a)
“Updated Information” – 9.1(b)(i)


Schedule 1 - 2
88 Hamilton - Stamford

--------------------------------------------------------------------------------

Schedule 2
 
Required Repairs
 
Description of Repair
Amount Reserved
(1) Implementation of asbestos O&M Plan.
 
$625.00
       
TOTAL
$625.00



 
Schedule 2 - 1 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

Schedule 3
 
Organization of Borrower
 
 
 
 
 
 
 
 
 



Schedule 3 - 1 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

88 HAMILTON AVENUE ASSOCIATES, LLC
(Owner of 88 Hamilton Avenue, Stamford, CT)
 
ORGANIZATION CHART
 
 
[chart.jpg]






 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

Schedule 4
 
Definition of Special Purpose Entity
 
A “Special Purpose Entity” means either (1) a limited liability company that is
a Single Member Bankruptcy Remote LLC (as hereinafter defined) or (2) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter:
 
    (i)      was and will be organized solely for the purpose of (A) owning the
Property or (B) acting as a general partner of the limited partnership that owns
the Property or member of the limited liability company that owns the Property;
 
    (ii)    has not engaged and will not engage in any business unrelated to (A)
the ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;
 
    (iii)   has not had and will not have any assets other than those related to
the Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;
 
    (iv)   has not engaged, sought or consented to and will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);
 
    (v)   if such entity is a limited partnership, has and will have, as its
only general partner a Special Purpose Entity that is a corporation;
 
    (vi)   if such entity is a corporation, has and will have at least two (2)
Independent Directors, and has not caused or allowed and will not cause or allow
the board of directors of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless all of the directors (including any Independent Directors)
shall have participated in such vote;
 
    (vii)   if such entity is a limited liability company other than a single
member limited liability company, has and will have as its only managing member
a Special Purpose Entity that is a corporation;
 
    (viii)   if such entity is a limited liability company, has and will have
articles of organization, a certificate of formation or an operating agreement,
as applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority–in–interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority–in–interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;
 
    (ix)     has not, and without the unanimous consent of all of its partners,
directors or members (including any Independent Director or Independent
Manager), as applicable, will not, with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest,
take any Bankruptcy Action;
 
 
 
Schedule 4 - 1 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

    (x)    has maintained and will intend to maintain adequate capital in light
of its contemplated business operations, provided, however, the foregoing shall
not require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower;
 
    (xi)   has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;
 
    (xii)    has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns separate from
any other Person;
 
    (xiii)          has maintained and will maintain its books, records,
resolutions and agreements as official records separate from any other Person;
 
    (xiv)         has not commingled and will not commingle its funds or assets
with those of any other Person;
 
    (xv)          has held and will hold its assets in its own name;
 
    (xvi)         has conducted and will conduct its business in its name only,
and has not and will not use any trade name,
 
    (xvii)        has maintained and will maintain its financial statements,
accounting records and other entity documents separate from any other Person;
 
    (xviii)       has paid and will pay its own liabilities, including the
salaries of its own employees, out of its own funds and assets, to the extent
there is sufficient cash flow from the Property to do so;
 
    (xix)          has observed and will observe all partnership, corporate or
limited liability company formalities, as applicable;
 
    (xx)           has maintained and will maintain an arm’s–length relationship
with its Affiliates;
 
    (xxi)          (a)  if such entity owns the Property, has and will have no
indebtedness other than the Permitted Indebtedness, or
 
         (b)  if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness other
than unsecured trade payables in the ordinary course of business relating to
acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred, or
 
         (c)  if such entity acts as a managing member of a limited liability
company which owns the Property, has and will have no indebtedness other than
unsecured trade payables in the ordinary course of business relating to acting
as a member of the limited liability company which owns the Property which (1)
do not exceed, at any time, $10,000 and (2) are paid within thirty (30) days of
the date incurred;
 
    (xxii)         has not and will not assume or guarantee or become obligated
for the debts or obligations of any other Person or hold out its credit or
assets as being responsible for, having agreed to or available to satisfy the
debts or obligations of any other Person except for the benefit of the Lender in
connection with the Loan;
 
Schedule 4 - 2 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

(xxiii) has not and will not acquire obligations or securities of its
affiliates, partners, members or shareholders;
 
(xxiv) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and checks
bearing its own name;
 
(xxv) has maintained and will maintain a sufficient number of employees (if any)
in light of its contemplated business purpose;
 
(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity from any other Person and
under its own name and not as a division or part of any other Person;
 
(xxvii) except for the benefit of Lender in connection with the Loan, has not
pledged and will not pledge its assets or credit for the benefit of any other
Person, except in connection with prior loans that have been fully and finally
extinguished, released and discharged prior to or on the date hereof;
 
(xxviii) has not made and will not make loans to any Person;
 
(xxix) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;
 
(xxx) has not entered into or been a party to, and will not enter into or be a
party to, any transaction, contract or agreement with its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are intrinsically fair, commercially reasonable and substantially
similar to those that would be obtained in a comparable arm’s–length transaction
with an unrelated third party;
 
(xxxi) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation; and
 
(xxxii) will consider the interests of such entity, including its creditors in
connection with all corporate, partnership or limited liability company actions,
as applicable.
 
“Independent Director” means in the case of a corporation, a natural person who,
for the five (5) year period prior to his or her appointment as Independent
Director has not been, and during the continuation of his or her service as
Independent Director is not, directly or indirectly:
 
(i) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the corporation or any of its Affiliates (other than his
or her service as an Independent Director of the corporation),
 
(ii) a creditor, customer of, or supplier or other Person who derives any of its
purchases or revenues from its activities with the corporation or any of its
shareholders or Affiliates (other than his or her service as an Independent
Director if such Person has been provided by a nationally–recognized company
that provides professional independent directors),
 
(iii) a Person controlling or under common Control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or
 
Schedule 4 - 3 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

(iv) any member of the immediate family (including a grandchild or sibling) of a
person described in clauses (i), (ii) or (iii) immediately above. A natural
person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Director of the corporation because
such person is an independent director of a “Special Purpose Entity” affiliated
with the corporation that does not own a direct or indirect equity interest in
the corporation or any entity that is a co–borrower with the corporation if such
individual is an independent director provided by a nationally–recognized
company that provides professional independent directors.
 
“Independent Manager” means in the case of a limited liability company, (a) a
member that is a single purpose entity, (b) a single purpose entity that is not
a member or (c) a natural person who, for the five (5) year period prior to his
or her appointment as Independent Manager is not, directly or indirectly:
 
(i) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the limited liability company or any of its Affiliates
(other than his or her service as an Independent Manager or Special Member of
the limited liability company),
 
(ii) a creditor, customer of, or supplier or other Person who derives any of its
purchases or revenues from its activities with the limited liability company or
any of its members or Affiliates (other than his or her service as an
Independent Manager if such Person has been provided by a nationally–recognized
company that provides professional independent managers),
 
(iii) a Person controlling or under common Control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or
 
(iv) any member of the immediate family (including grandchildren or siblings) of
a person described in clauses (i), (ii) or (iii) immediately above. A natural
person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Manager of the limited liability
company because such person is an independent manager, independent director or
Special member of a “Special Purpose Entity” affiliated with the limited
liability company that does not own a direct or indirect equity interest in the
limited liability company or any entity that is a co–borrower with the limited
liability company if such individual is an independent manager provided by a
nationally–recognized company that provides professional independent managers.
 
“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter
 
(i) complies with the following clauses of the definition of Special Purpose
Entity above: (i)(A), (ii)(A), (iii), (iv), (ix), (x), (xi) and (xiii) through
(xxxii);
 
(ii) has maintained and will maintain its accounts, books and records separate
from any other person;
 
(iii) has and will have an operating agreement which provides that the business
and affairs of Borrower shall be managed by or under the direction of:
 
          (A)  a board of one (1) or more managers designated by the sole member
of the Single Member Bankruptcy Remote LLC (the “Sole Member”), and at all times
there shall be at least one (1) duly appointed Independent Manager on the board
of managers, and the board of managers will not take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of managers unless, at the time of such action there is at least one (1)
member of the board of
Schedule 4 - 4 
88 Hamilton - Stamford

--------------------------------------------------------------------------------

managers who is an Independent Manager, and all of the managers and the
Independent Manager shall have participated in such vote; or
 
        (B)          Sole Member, provided that at all times there shall be at
least one (1) Independent Manager designated by Sole Member and the operating
agreement provides that Sole Member shall not take any Bankruptcy Actions
without the affirmative vote of the Independent Manager;
 
    (iv)           has and will have an operating agreement which provides that,
as long as any portion of the Debt remains outstanding:
 
        (A)         upon the occurrence of any event that causes Sole Member to
cease to be a member of Borrower (other than upon continuation of Borrower
without dissolution upon (x) an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower and the Loan
Documents, or (y) the resignation of Sole Member and the admission of an
additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), the Independent Managers shall,
without any action of any Person and simultaneously with Sole Member ceasing to
be a member of Borrower, automatically be admitted as the sole member of
Borrower (the “Special Member”) and shall preserve and continue the existence of
Borrower without dissolution;
 
        (B)          no Special Member may resign or transfer its rights as
Special Member unless (x) a successor Special Member has been admitted to
Borrower as a Special Member, and (y) such successor Special Member has also
accepted its appointment as an Independent Manager; and
 
        (C)          except as expressly permitted pursuant to the terms of this
Agreement, Sole Member may not resign and no additional member shall be admitted
to Borrower;
 
    (v)            has and will have an operating agreement which provides that,
as long as any portion of the Debt remains outstanding:
 
        (A)         Borrower shall be dissolved, and its affairs shall be would
up only upon the first to occur of the following: (x) the termination of the
legal existence of the last remaining member of Borrower or the occurrence of
any other event which terminates the continued membership of the last remaining
member of Borrower in Borrower unless the business of Borrower is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”) or (y) the entry of a decree of judicial dissolution of
Borrower under Section 18–802 of the Act;
 
        (B)          upon the occurrence of any event that causes the last
remaining member of Borrower to cease to be a member of Borrower or that causes
Sole Member to cease to be a member of Borrower (other than upon continuation of
Borrower without dissolution upon (x) an assignment by Sole Member of all of its
limited liability company interest in Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of Borrower
and the Loan Documents, or (y) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such member shall be authorized to, and
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of such member in Borrower, agree in writing to
continue the existence of Borrower and to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of such member in Borrower;
 
Schedule 4 - 5
88 Hamilton - Stamford

--------------------------------------------------------------------------------

        (C)   the bankruptcy of Sole Member or a Special Member shall not cause
such member or Special Member, respectively, to cease to be a member of Borrower
and upon the occurrence of such an event, the business of Borrower shall
continue without dissolution;
 
        (D)   in the event of dissolution of Borrower, Borrower shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of Borrower in an orderly manner), and the assets of Borrower
shall be applied in the manner, and in the order of priority, set forth in
Section 18–804 of the Act; and
 
        (E)   to the fullest extent permitted by law, each of Sole Member and
the Special Member shall irrevocably waive any right or power that they might
have to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.
 
“Bankruptcy Action” means, with respect to any Person, if such Person:
 
(i)  makes an assignment for the benefit of creditors;
 
(ii)  files a voluntary petition in bankruptcy;
 
(iii)  is adjudged a bankrupt or insolvent, or has entered against it an order
for relief, in any bankruptcy or insolvency proceedings;
 
(iv)  consents to or files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation;
 
(v)  files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding;
 
(vi)  seeks, consents to or acquiesces in the appointment of a trustee,
receiver, liquidator, sequestrator, custodian or any similar official of or for
such Person or of all or any substantial part of its properties;
 
(vii)  one hundred twenty (120) days after the commencement of any proceeding
against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed;
 
(viii)  within ninety (90) days after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within ninety (90) days after the expiration of any such stay, the
appointment is not vacated; or
 
(ix)  takes any action in furtherance of any of the foregoing.
 
Schedule 4 - 6
88 Hamilton - Stamford

--------------------------------------------------------------------------------


 
Exhibit A
 


 
Required Remediation
 
Borrower shall promptly commence upon Closing and diligently pursue until
regulatory closure is achieved the investigation and remediation of the
Property, as set forth below.
 
Soil Remediation
 
Perform all necessary soil investigation in the Remediation Area described in
the May 13, 2015 Tetra Tech memorandum to Seaboard Properties.
 
Conduct all necessary soil excavation as indicated by the soil investigations in
the Remediation Area, properly transport and dispose contaminated soils off-site
as indicated by the soil data, and backfill the excavation as necessary, all in
compliance with CT DEEP regulations and requirements.
 
Prepare and submit all required reports to document the work and the site
conditions as required under the Transfer Act.
 
Groundwater Monitoring
 
Conduct all necessary compliance groundwater monitoring to satisfy the Transfer
Act and Verification Report requirements, which will include a minimum of four
quarterly event over a two year period, sampling fourteen wells, or as otherwise
determined by Borrower’s LEP to be the appropriate number of wells to satisfy
the Transfer Act requirements.
 
Environmental Land Use Restriction
 
Prepare and file an Environmental Land Use Restriction (ELUR) as may be
necessary to achieve compliance with Transfer Act requirements.
 
Verification Report and CT DEEP Concurrence
 
Prepare and submit to CT DEEP and Lender a Verification Report indicating that
each area of concern identified at the Property has achieved compliance with all
Transfer Act requirements. Obtain and provide to Lender a written communication
from the CT DEEP that it has accepted the Verification Report and will not
challenge or audit the findings and conclusions therein.
 





 
 
88 Hamilton - Stamford